


FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT
This FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT (this "Fourth Amendment") is
made and entered into as of the ___ day of December, 2014, by and between
FREMONT LAKE UNION CENTER LLC, a Delaware limited liability company
("Landlord"), and TABLEAU SOFTWARE, INC., a Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord (as successor in interest to KR Lakeview, LLC, a Delaware limited
liability company, itself successor in interest to BBK Lake View, LLC, a
Delaware limited liability company, itself successor in interest to Michael R.
Mastro, a married man as his separate estate), and Tenant are parties to that
certain Lease Agreement dated February 19, 2009 ("Office Lease"), as amended by
that certain First Amendment to Office Lease Agreement dated as of April 3, 2009
(the "First Amendment"), that certain Second Amendment to Office Lease Agreement
dated as of March 24, 2011 (the "Second Amendment"), and that certain Third
Amendment to Office Lease Agreement dated as of August 22, 2012 (the "Third
Amendment"), whereby Landlord leases to Tenant and Tenant leases from Landlord
that certain premises comprised of (a) that certain space commonly known as
Suite 400 ("Suite 400") and located on the fourth (4th) floor of that certain
building located at 837 N. 34th Street, Seattle, Washington (the "Lakeview
Building"), (b) that certain space commonly known as Suite 200 ("Suite 200")
located on the second (2nd) floor of the Lakeview Building, and (c) that certain
space commonly known as Suite 210 ("Suite 210") and located on the second (2nd)
floor of the Lakeview Building (collectively, the "Current Premises"). The
Office Lease, the First Amendment, the Second Amendment and the Third Amendment
shall collectively be referred to as the "Lease."
B.    Tenant desires to expand the Current Premises to include additional space
in that certain building located at 701 N. 34th Street, Seattle, Washington (the
"Plaza Building"), to extend the Lease Term, and to make other modifications to
the Lease, and in connection therewith, Landlord and Tenant desire to amend the
Lease as hereinafter provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. Each capitalized term when used herein shall have the same
respective meaning as is given such term in the Lease unless expressly
superseded by the terms of this Fourth Amendment.
2.    Premises.
2.1.    Remeasurement of Current Premises and Lakeview Building. Notwithstanding
any provision to the contrary set forth in the Lease, Landlord and Tenant
acknowledge and agree that Landlord has remeasured the entire Current Premises
and the Lakeview Building in accordance with Office Buildings: Standard Methods
of Measurement and Calculating Rentable Area – 2010 (Method A) (ANSI/BOMA
Z65.1-2010), and its accompanying guidelines (collectively, “BOMA”), and that
according to such remeasurement, effective as of July 1, 2015 and continuing
throughout the "New Current Premises Term" (as defined in Section 3 below), the
rentable area of (i) Suite 400 shall be deemed to be 32,015 rentable square feet
of space, (ii) Suite 200 shall be deemed to be 16,107 rentable square feet of
space, (iii) Suite 210 shall be deemed to be 6,652 rentable square feet of
space, (iv) the entire Current Premises shall be deemed to be 54,774 rentable
square feet of space, and (v) the Lakeview Building shall be deemed to be
111,580 rentable square feet of space. The Current Premises and the Lakeview
Building shall not be subject to remeasurement or modification during the New
Current Premises Term.



--------------------------------------------------------------------------------




2.2.    Expansion of Premises.
2.2.1    Suite 100A. Effective as of the "Suite 100A Commencement Date," as that
term is defined, below, Tenant shall lease from Landlord and Landlord shall
lease to Tenant that certain space on the first (1st) floor of the Plaza
Building, which is a part of that suite commonly known as Suite 100 and
containing 5,560 rentable square feet (and which shall hereafter be commonly
known as Suite 100A) (determined in accordance with BOMA) ("Suite 100A"), as
delineated on Exhibit A attached hereto, in accordance with the terms of this
Fourth Amendment. Landlord and Tenant acknowledge that Tenant is and has been
occupying Suite 100A pursuant to (i) that certain Sub-Sublease dated as of April
___, 2013 by and between Mervin Manufacturing, a California corporation
(“Mervin”), as subtenant, and Tenant, as sub-subtenant, and (ii) that certain
Consent to Sub-Sublease Agreement dated as of April 12, 2013 by and among
Landlord, as landlord, Mervin, Adobe Systems Incorporated, a Delaware
corporation (“Adobe”) and Tenant (collectively, the "Suite 100A Sub-Sublease"),
which Suite 100A Sub-Sublease is a sublease to that certain Sublease dated
October 28, 2010, by and between Mervin, as subtenant, and Adobe, as
sublandlord, as modified by the First Amendment to Sublease dated July 2011 (as
so amended, the "Mervin Sublease"), and therefore in connection with the
foregoing, Tenant hereby acknowledges and agrees that Landlord shall have no
obligation to "deliver" Suite 100A to Tenant and Tenant continues to accept
Suite 100A in its presently existing, "as is" condition, except as expressly set
forth in this Fourth Amendment. Subject to the satisfaction of the "Condition
Precedent" (defined below), Tenant shall have no obligation to vacate Suite 100A
pursuant to the terms of the Suite 100A Sub-Sublease or due to the termination
of the Adobe Lease and/or the Mervin Sublease, and Landlord hereby acknowledges
that Tenant shall not be required to remove the improvements and alterations
existing in Suite 100A as of the date of this Fourth Amendment at the end of the
Suite 100A Term (other than any and all furniture and equipment, free-standing
cabinet work, all telephone, computer, data and other cabling and wiring, and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in Suite 100A); provided that Landlord reserves all rights
under the Lease to require the removal of improvements or alterations following
the date of this Fourth Amendment in accordance with the terms of the Lease.
Consequently, effective upon the Suite 100A Commencement Date, the Current
Premises shall be increased to include Suite 100A. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of Suite 100A shall be
deemed as set forth in this Section 2.2.1 above. For purposes of this Fourth
Amendment, the "Suite 100A Commencement Date" shall be the day immediately
following the expiration or earlier termination of the "Adobe Lease" (as that
term is defined in Section 2.2.4.1 below), the Mervin Sublease and Suite 100A
Sub-Sublease, subject to termination of the Adobe Lease, Mervin Sublease and
Suite 100A Sub-Sublease pursuant to the terms set forth in Section 2.2.4.1
below, which Suite 100A Commencement Date is anticipated to be February 1, 2016.
Except as otherwise specifically provided in this Fourth Amendment, all
references in the Lease and this Fourth Amendment to the term "Premises" shall
include Suite 100A.
2.2.2    Suite 230. Effective as of the "Suite 230 Commencement Date," as that
term is defined, below, Tenant shall lease from Landlord and Landlord shall
lease to Tenant that certain space on the second (2nd) floor of the Plaza
Building, commonly known as Suite 230 and containing 6,799 rentable square feet
(determined in accordance with BOMA) ("Suite 230"), as delineated on Exhibit A
attached hereto, in accordance with the terms of this Fourth Amendment. Landlord
and Tenant acknowledge that Tenant is and has been occupying Suite 230 pursuant
to (i) that certain Sublease Agreement dated as of April 19, 2012, by and
between Cutter and Buck, Inc., a Washington corporation (“Cutter and Buck”), as
sublandlord, and Tenant, as subtenant, and (ii) that certain Landlord’s Consent
to Sublease dated April 26, 2012 executed by Landlord, as landlord, Cutter and
Buck, and Tenant (collectively, the "Suite 230 Sublease"), and therefore in
connection with the foregoing, Tenant hereby acknowledges and agrees that
Landlord shall have no obligation to "deliver" Suite 230 to Tenant and Tenant
continues to accept Suite 230 in its presently existing, "as is" condition,
except as expressly set forth in this Fourth Amendment. Subject to the
satisfaction of the Condition Precedent, Tenant shall have no obligation to
vacate Suite 230 pursuant to the terms of the Suite 230 Sublease or due to the
termination of the Suite 230 Lease, and Landlord hereby acknowledges that Tenant
shall not be required to remove the improvements and alterations existing in
Suite 230 as of the date of this Fourth Amendment at the end of the Suite 230
Term (other than any and all furniture and equipment, free-standing cabinet
work, all telephone, computer, data and other cabling and wiring, and other
articles of personal property owned by Tenant or installed or placed by Tenant
at its expense in Suite 230); provided that Landlord reserves all rights under



--------------------------------------------------------------------------------




the Lease to require the removal of improvements or alterations following the
date of this Fourth Amendment in accordance with the terms of the Lease.
Consequently, effective upon the Suite 230 Commencement Date, the Current
Premises shall be increased to include Suite 230. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of Suite 230 shall be
deemed as set forth in this Section 2.2.2 above. For purposes of this Fourth
Amendment, the "Suite 230 Commencement Date" shall be the day immediately
following the expiration or earlier termination of each of that certain Office
Lease dated October 21, 2009, between Landlord and Cutter and Buck (as amended,
the “Suite 230 Lease”) and the Suite 230 Sublease, which Suite 230 Commencement
Date is anticipated to be August 1, 2017. Except as otherwise specifically
provided in this Fourth Amendment, all references in the Lease and this Fourth
Amendment to the term "Premises" shall include Suite 230.
2.2.3    Suite 300. Effective as of the "Suite 300 Commencement Date," as that
term is defined, below, Tenant shall lease from Landlord and Landlord shall
lease to Tenant that certain space on the third (3rd) floor of the Plaza
Building, commonly known as Suite 300 and containing 38,402 rentable square feet
(determined in accordance with BOMA) ("Suite 300"), as delineated on Exhibit A
attached hereto, in accordance with the terms of this Fourth Amendment.
Consequently, effective upon the Suite 300 Commencement Date, the Current
Premises shall be increased to include Suite 300. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of Suite 300 shall be
deemed as set forth in this Section 2.2.3 above. For purposes of this Fourth
Amendment, the "Suite 300 Commencement Date" shall be the first (1st) day of the
calendar month following the month in which the "Suite 300 Lease" (as that term
is defined in Section 2.2.4.1 below) terminates (subject to the terms set forth
in Section 2.2.4.1 below), which Suite 300 Commencement Date is anticipated to
be on or before November 1, 2015 (with an anticipated termination date of the
"Suite 300 Lease" (defined below) of October 31, 2015), provided that Landlord
may accelerate such Suite 300 Commencement Date to a date no earlier than July
1, 2015 by providing Tenant with not less than four (4) months written notice
prior to the desired Suite 300 Commencement Date, subject to satisfaction of the
Condition Precedent with respect to Suite 300 and Landlord gaining possession of
Suite 300 following the vacation and surrender of Suite 300 by "Impinj" (defined
below). Except as otherwise specifically provided in this Fourth Amendment, all
references in the Lease and this Fourth Amendment to the term "Premises" shall
include Suite 300.
2.2.4    Other Terms.
2.2.4.1    Condition Precedent. Landlord and Tenant hereby acknowledge that (A)
Suite 100A is currently leased by Adobe pursuant to that certain Lease dated
October 31, 1996, by and between The Quadrant Corporation, a Washington
corporation (as predecessor-in-interest to Landlord) and Adobe, as modified by
the First Amendment to Lease dated February 10, 1998, the Second Amendment to
Lease dated October 1, 2007 and the Third Amendment to Lease dated June 7, 2010
(collectively, the “Adobe Lease”), which Adobe Lease has a lease term expiring
after the anticipated Suite 100A Commencement Date, and (B) Suite 300 is
currently leased by Impinj, Inc., a Washington corporation ("Impinj") pursuant
to that certain Office Lease dated November 17, 2004, by and between Bedford
Property Investors, Inc., a Maryland corporation (as predecessor-in-interest to
Landlord) and Impinj, as modified by the First Amendment to Lease dated July 21,
2006, and the Second Amendment to Lease dated December 11, 2009 (collectively,
the "Suite 300 Lease"), which Suite 300 Lease has a lease term expiring after
the anticipated Suite 300 Commencement Date. Accordingly, notwithstanding the
full execution and delivery of this Fourth Amendment by Landlord and Tenant,
Tenant's rights under this Fourth Amendment to lease each of Suite 100A, and
Suite 300, respectively, as set forth in this Fourth Amendment are expressly
conditioned upon the full execution and delivery of a lease termination
agreement by Landlord and Adobe, in the case of the Adobe Lease, and by Landlord
and Impinj, in the case of the Suite 300 Lease,(each on terms and conditions
which shall be acceptable to Landlord in its sole and absolute discretion)
pertaining to, respectively, the early termination of each of (i) Suite 100A
(and the termination or early termination of the Mervin Sublease and Suite 100A
Sub-Sublease), and (ii) Suite 300 (each, respectively, with respect to the
applicable lease termination agreement, a "Condition Precedent"). Landlord shall
have no liability whatsoever to Tenant relating to or arising from Landlord's
inability or failure to cause either or both of the Condition Precedents to be
satisfied. In the event the applicable Condition Precedent is not satisfied with
respect to Suite 100A, and/or Suite 300 (if applicable) (each, a "Subject
Suite") on or before



--------------------------------------------------------------------------------




February 1, 2015, then all terms and provisions in this Fourth Amendment
pertaining to the Subject Suite for which the Condition Precedent has not been
fully satisfied shall automatically be deemed null and void, and of no further
force or effect; provided, however, that if the Condition Precedent is timely
satisfied with respect to any Subject Suite, then the terms and provisions in
this Fourth Amendment pertaining to the Subject Suite for which the Condition
Precedent has been fully satisfied shall continue in full force and effect. In
the event either of the Condition Precedents is not satisfied, Landlord
acknowledges that this Fourth Amendment shall not modify the applicable sublease
and consent to sublease pursuant to which Tenant is currently in occupancy of
the applicable Suite(s).
2.2.4.2    Occupied New Expansion Premises. Suite 100A, Suite 230, and Suite 300
are collectively referred to herein as the "New Expansion Premises". Each such
suite of the New Expansion Premises may sometimes be referred to herein
individually as a "Suite". Tenant hereby acknowledges that the New Expansion
Premises are currently leased by (i) Adobe (and subleased by Mervin) with
respect to Suite 100A (although Tenant is in occupancy of Suite 100A pursuant to
the Suite 100A Sub-Sublease), (ii) Cutter and Buck with respect to Suite 230
(although Tenant is in occupancy of Suite 230 pursuant to the Suite 230
Sublease), and (iii) Impinj with respect to Suite 300, and that Landlord shall
have no liability to Tenant for any damages resulting from any delay in
delivering possession of such occupied or leased New Expansion Premises to
Tenant on any particular date as a result of any such existing tenants' failure
to vacate and surrender the New Expansion Premises or any part thereof. All
references in the Lease, as amended, to the Building shall mean (i) the Lakeview
Building when the context applies to the Lakeview Building or any portion of the
Premises located in the Lakeview Building, (ii) the Plaza Building when the
context applies to the Plaza Building or any portion of the Premises located in
the Plaza Building, and (iii) both the Lakeview Building and the Plaza Building
when the context applies to both of such buildings.
2.2.4.3        Rentable Square Footage. Upon the occurrence of the "Last
Commencement Date", as that term is defined below, and assuming all of the
applicable Conditions Precedents are satisfied, the rentable square footage of
the entire then leased Premises shall be 105,535 rentable square feet, which has
been determined in accordance with BOMA. The "Last Commencement Date" shall be
the last to occur of the Suite 100A Commencement Date, the Suite 230
Commencement Date, and the Suite 300 Commencement Date.
3.    Lease Term. Landlord and Tenant acknowledge and agree that the Lease Term
is scheduled to expire on June 30, 2015 (the "Current Lease Expiration Date").
Notwithstanding the foregoing or any provision to the contrary contained in the
Lease, Landlord and Tenant hereby agree to extend the Lease Term to expire
(unless sooner terminated as provided in the Lease, as amended) on August 31,
2024 (such new expiration date shall be referred to herein as the "New Lease
Expiration Date"). The period of the Lease Term applying to the Current Premises
commencing on July 1, 2015 (the "New Current Premises Commencement Date") and
expiring (unless sooner terminated as provided in the Lease, as hereby amended)
on the New Lease Expiration Date shall be referred to herein as the "New Current
Premises Term". The term of Tenant's lease of Suite 100A (the "Suite 100A Term")
shall commence on the Suite 100A Commencement Date and shall expire (unless
sooner terminated as provided in the Lease, as hereby amended) on the New Lease
Expiration Date. The term of Tenant's lease of Suite 230 (the "Suite 230 Term")
shall commence on the Suite 230 Commencement Date and shall expire (unless
sooner terminated as provided in the Lease, as hereby amended) on the New Lease
Expiration Date. The term of Tenant's lease of Suite 300 (the "Suite 300 Term")
shall commence on the Suite 300 Commencement Date and shall expire (unless
sooner terminated as provided in the Lease, as hereby amended) on the New Lease
Expiration Date. The Suite 100A Term, Suite 230 Term, and Suite 300 Term shall
sometimes be referred to herein individually as an "Expansion Term". At any time
during the Lease Term, Landlord may deliver to Tenant a notice or notices in the
form as set forth in Exhibit C, attached hereto, (which notice or notices may
also include updated Base Rent schedules), as a confirmation only of the
information set forth therein with respect to any Expansion Term (or Base Rent
payable through the New Lease Expiration Date), which, provided such information
is correct, Tenant shall execute and return to Landlord within ten (10) business
days of receipt thereof.



--------------------------------------------------------------------------------




4.    Monthly Base Rent.
4.1.    Current Premises.
4.1.1    Through Current Lease Expiration Date. For the period of the Lease Term
through and including the Current Lease Expiration Date, Tenant shall continue
to pay to Landlord Monthly Base Rent for the Current Premises in accordance with
the terms of the Lease.
4.1.2    Through New Current Premises Term. Commencing on the New Current
Premises Commencement Date and continuing throughout the New Current Premises
Term, Tenant shall pay to Landlord Monthly Base Rent for the Current Premises as
follows, but otherwise in accordance with the terms of the Lease:
 

 
Period During
Current Premises Term
 
 
Annualized Monthly Base
Rent for the  
Current Premises*
 
 
Monthly Base Rent for the  
Current Premises*
 
Annual Rental Rate per Rentable Square Foot of the  
Current Premises*
July 1, 2015 –
June 30, 2016
$1,862,316.00^
$155,193.00^
$34.00
July 1, 2016 –
June 30, 2017
$1,918,185.48
$159,848.79
$35.02**
July 1, 2017 –
June 30, 2018
$1,975,731.04
$164,644.25
$36.07**
July 1, 2018 –
June 30, 2019
$2,035,002.97
$169,583.58
$37.15**
July 1, 2019 –
June 30, 2020
$2,096,053.06
$174,671.09
$38.27**
July 1, 2020 –
June 30, 2021
$2,158,934.65
$179,911.22
$39.42**
July 1, 2021 –
June 30, 2022
$2,223,702.69
$185,308.56
$40.60**
July 1, 2022 –
June 30, 2023
$2,290,413.77
$190,867.81
$41.82**
July 1, 2023 –
June 30, 2024
$2,359,126.18
$196,593.85
$43.07**
July 1, 2024 –
August 31, 2024
$2,429,899.97
$202,491.66
$44.36**
* The initial Annualized Monthly Base Rent amount was calculated by multiplying
the initial Annual Rental Rate per Rentable Square Foot amount by the number of
rentable square feet of space in the Current Premises, and the initial Monthly
Base Rent amount was calculated by dividing the initial Annualized Monthly Base
Rent amount by twelve (12). Both Tenant and Landlord acknowledge and agree that
multiplying the Monthly Base Rent amount by twelve (12) does not always exactly
equal the Annualized Monthly Base Rent amount. In all subsequent Monthly Base
Rent payment periods during the Lease Term commencing on July 1, 2016, the
calculation of each Annualized Monthly Base Rent amount reflects an annual
increase of three percent (3%) and each Monthly Base Rent amount was calculated
by dividing the corresponding Annualized Monthly Base Rent amount by twelve
(12).
** The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot of the Current Premises" are rounded amounts and are
provided for informational purposes only.
^ Subject to the terms set forth in this Section 4.1.2 below, the Monthly Base
Rent attributable to the Current Premises for the two (2) month period
commencing on July 1, 2015 and ending on August 31, 2015 shall be abated.

Provided that no event of default (beyond the applicable notice and cure
periods) is occurring during two (2) month period commencing on July 1, 2015 and
ending on August 31, 2015 (the "Current Premises Monthly Rent Abatement
Period"), Tenant shall not be obligated to pay any Monthly Base Rent or Tenant's
Pro Rata Share of Operating Expenses otherwise attributable to the Current
Premises during such Current Premises Monthly Rent Abatement Period (the
"Current Premises Monthly Rent Abatement"). Tenant acknowledges and agrees that
during such Current Premises Monthly Rent Abatement Period, such abatement of
Monthly Base Rent for the Current



--------------------------------------------------------------------------------




Premises shall have no effect on the calculation of any future increases in
Monthly Base Rent or Operating Expenses payable by Tenant pursuant to the terms
of the Lease, which increases shall be calculated without regard to such Current
Premises Monthly Rent Abatement. Landlord and Tenant acknowledge that the
aggregate amount of the Monthly Base Rent component of the Current Premises
Monthly Rent Abatement equals Three Hundred Ten Thousand Three Hundred
Eighty-Six and 00/100 Dollars ($310,386.00) (i.e., $155,193.00 per month).
Tenant acknowledges and agrees that the foregoing Current Premises Monthly Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Fourth Amendment, and for agreeing to pay the Monthly Base Rent and
perform the terms and conditions otherwise required under the Lease. If Tenant
shall be in default under the Lease and shall fail to cure such default within
the notice and cure period, if any, permitted for cure pursuant to the Lease, or
if the Lease is terminated due to Tenant's default, then the dollar amount of
the unapplied portion of the Current Premises Monthly Rent Abatement as of the
date of such default or termination, as the case may be, shall be converted to a
credit to be applied to the Monthly Base Rent applicable at the end of the New
Current Premises Term and Tenant shall immediately be obligated to begin paying
Monthly Base Rent for the Current Premises in full. The foregoing Current
Premises Monthly Rent Abatement right set forth in this Section 4.2.3 shall be
personal to the Tenant originally named in this Fourth Amendment (the "Original
Tenant") and any Affiliate assignee to whom the Lease (as amended) is assigned
pursuant to Section 19(e) of the Office Lease (an "Affiliate Assignee") and
shall only apply to the extent that the Original Tenant (and not any assignee,
or any sublessee or other transferee of the Original Tenant's interest in the
Lease, except as stated above) is the Tenant under the Lease during such Current
Premises Monthly Rent Abatement Period.
4.2.    New Expansion Premises.
4.2.1    Suite 100A. Commencing on the Suite 100A Commencement Date and
continuing throughout the Suite 100A Term, Tenant shall pay to Landlord Monthly
Base Rent for Suite 100A as set forth in the schedule in this Section 4.2.1
below, but otherwise in accordance with the terms of the Lease. Landlord and
Tenant acknowledge that such Monthly Base Rent schedule has been determined
based on the assumption of a February 1, 2016 Suite 100A Commencement Date, and
Landlord and Tenant hereby agree that if the Suite 100A Commencement Date does
not occur on February 1, 2016, then such Monthly Base Rent schedule shall be
deemed to be modified appropriately based on the actual Suite 100A Commencement
Date (by way of example only, assuming the Suite 100A Commencement Date occurs
on July 1, 2017, the initial Monthly Base Rent Tenant would be obligated to pay
to Landlord with respect to Suite 100A would be $16,712.71 per month, subject to
increase pursuant to the Monthly Base Rent schedule below).



--------------------------------------------------------------------------------




 

 
Period During 
Suite 100A Term
 
 
Annualized Monthly Base  
Rent for Suite 100A***
 
 
Monthly Base Rent for Suite 100A***
 
Annual Rental Rate per Rentable Square Foot of Suite 100A***
Suite 100A Commencement Date – June 30, 2016
$189,040.00
$15,753.33
$34.00
July 1, 2016 –
June 30, 2017
$194,711.20
$16,225.93
$35.02****
July 1, 2017 –
June 30, 2018
$200,552.54
$16,712.71
$36.07****
July 1, 2018 –
June 30, 2019
$206,569.12
$17,214.09
$37.15****
July 1, 2019 –
June 30, 2020
$212,766.19
$17,730.52
$38.27****
July 1, 2020 –
June 30, 2021
$219,149.18
$18,262.43
$39.42****
July 1, 2021 –
June 30, 2022
$225,723.66
$18,810.31
$40.60****
July 1, 2022 –
June 30, 2023
$232,495.37
$19,374.61
$41.82****
July 1, 2023 –
June 30, 2024
$239,470.23
$19,955.85
$43.07****
July 1, 2024 –
August 31, 2024
$246,654.34
$20,554.53
$44.36****
*** The initial Annualized Monthly Base Rent amount was calculated by
multiplying the initial Annual Rental Rate per Rentable Square Foot amount by
the number of rentable square feet of space in Suite 100A, and the initial
Monthly Base Rent amount was calculated by dividing the initial Annualized
Monthly Base Rent amount by twelve (12). Both Tenant and Landlord acknowledge
and agree that multiplying the Monthly Base Rent amount by twelve (12) does not
always exactly equal the Annualized Monthly Base Rent amount. In all subsequent
Monthly Base Rent payment periods during the Lease Term commencing on July 1,
2016, the calculation of each Annualized Monthly Base Rent amount reflects an
annual increase of three percent (3%) and each Monthly Base Rent amount was
calculated by dividing the corresponding Annualized Monthly Base Rent amount by
twelve (12).
**** The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot of Suite 100A" are rounded amounts and are provided for
informational purposes only.

4.2.2    Suite 230. Commencing on the Suite 230 Commencement Date and continuing
throughout the Suite 230 Term, Tenant shall pay to Landlord Monthly Base Rent
for Suite 230 as set forth in the schedule in this Section 4.2.2 below, but
otherwise in accordance with the terms of the Lease. Landlord and Tenant
acknowledge that such Monthly Base Rent schedule has been determined based on
the assumption of a August 1, 2017 Suite 230 Commencement Date, and Landlord and
Tenant hereby agree that if the Suite 230 Commencement Date does not occur on
August 1, 2017, then such Monthly Base Rent schedule shall be deemed to be
modified appropriately based on the actual Suite 230 Commencement Date (by way
of example only, assuming the Suite 230 Commencement Date occurs on July 1,
2019, the initial Monthly Base Rent Tenant would be obligated to pay to Landlord
with respect to Suite 230 would be $21,681.61 per month, subject to increase
pursuant to the Monthly Base Rent schedule below).



--------------------------------------------------------------------------------




 

 
Period During 
Suite 230 Term
 
 
Annualized Monthly Base  
Rent for Suite 230
 
 
Monthly Base Rent for Suite 230
 
Annual Rental Rate per Rentable Square Foot of Suite 230
Suite 230 Commencement Date – June 30, 2018
$245,244.01
$20,437.00
$36.07++
July 1, 2018 –
June 30, 2019
$252,601.33
$21,050.11
$37.15++
July 1, 2019 –
June 30, 2020
$260,179.37
$21,681.61
$38.27++
July 1, 2020 –
June 30, 2021
$267,984.75
$22,332.06
$39.42++
July 1, 2021 –
June 30, 2022
$276,024.29
$23,002.02
$40.60++
July 1, 2022 –
June 30, 2023
$284,305.02
$23,692.09
$41.82++
July 1, 2023 –
June 30, 2024
$292,834.17
$24,402.85
$43.07++
July 1, 2024 –
August 31, 2024
$301,619.20
$25,134.93
$44.36++
++ The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot of Suite 230" are rounded amounts and are provided for
informational purposes only.

4.2.3    Suite 300. Commencing on the Suite 300 Commencement Date and continuing
throughout the Suite 300 Term, Tenant shall pay to Landlord Monthly Base Rent
for Suite 300 as set forth in the schedule in this Section 4.2.3 below, but
otherwise in accordance with the terms of the Lease. Landlord and Tenant
acknowledge that such Monthly Base Rent schedule has been determined based on
the assumption of a Suite 300 Commencement Date on or before June 1, 2016, and
Landlord and Tenant hereby agree that if the Suite 300 Commencement Date does
not occur on or prior to June 30, 2016, then such Monthly Base Rent schedule
shall be deemed to be modified appropriately based on the actual Suite 300
Commencement Date (by way of example only, assuming the Suite 300 Commencement
Date occurs on July 1, 2017, the initial Monthly Base Rent Tenant would be
obligated to pay to Landlord with respect to Suite 300 would be $115,431.93 per
month, subject to increase pursuant to the Monthly Base Rent schedule below).



--------------------------------------------------------------------------------




 

 
Period During 
Suite 300 Term
 
 
Annualized Monthly Base  
Rent for Suite 300◊
 
 
Monthly Base Rent for Suite 300◊
 
Annual Rental Rate per Rentable Square Foot of Suite 300◊
Suite 300 Commencement Date – June 30, 2016
$1,305,668.00◊◊◊
$108,805.67◊◊◊
$34.00
July 1, 2016 –
June 30, 2017
$1,344,838.04
$112,069.84
$35.02◊◊
July 1, 2017 –
June 30, 2018
$1,385,183.18
$115,431.93
$36.07◊◊
July 1, 2018 –
June 30, 2019
$1,426,738.68
$118,894.89
$37.15◊◊
July 1, 2019 –
June 30, 2020
$1,469,540.84
$122,461.74
$38.27◊◊
July 1, 2020 –
June 30, 2021
$1,513,627.07
$126,135.59
$39.42◊◊
July 1, 2021 –
June 30, 2022
$1,559,035.88
$129,919.66
$40.60◊◊
July 1, 2022 –
June 30, 2023
$1,605,806.96
$133,817.25
$41.82◊◊
July 1, 2023 –
June 30, 2024
$1,653,981.17
$137,831.76
$43.07◊◊
July 1, 2024 –
August 31, 2024
$1,703,600.61
$141,966.72
$44.36◊◊
◊ The initial Annualized Monthly Base Rent amount was calculated by multiplying
the initial Annual Rental Rate per Rentable Square Foot amount by the number of
rentable square feet of space in Suite 300, and the initial Monthly Base Rent
amount was calculated by dividing the initial Annualized Monthly Base Rent
amount by twelve (12). Both Tenant and Landlord acknowledge and agree that
multiplying the Monthly Base Rent amount by twelve (12) does not always exactly
equal the Annualized Monthly Base Rent amount. In all subsequent Monthly Base
Rent payment periods during the Lease Term commencing on July 1, 2016, the
calculation of each Annualized Monthly Base Rent amount reflects an annual
increase of three percent (3%) and each Monthly Base Rent amount was calculated
by dividing the corresponding Annualized Monthly Base Rent amount by twelve
(12).
◊◊ The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot of Suite 300" are rounded amounts and are provided for
informational purposes only.
◊◊◊ Subject to the terms set forth in this Section 4.2.3 below, the Monthly Base
Rent attributable to Suite 300 for the three (3) month period commencing on the
first (1st) day of the Suite 300 Term and ending on the last day of the third
(3rd) full calendar month of the Suite 300 Term shall be abated.

Provided that no event of default (beyond the applicable notice and cure
periods) is occurring during the three (3) month period commencing on the first
(1st) day of the Suite 300 Term and ending on the last day of the third (3rd)
full calendar month of the Suite 300 Term (the "Suite 300 Monthly Rent Abatement
Period"), the Monthly Base Rent and Tenant's Pro Rata Share of Operating
Expenses otherwise attributable to Suite 300 during such Suite 300 Monthly Rent
Abatement Period shall be abated (the "Suite 300 Monthly Rent Abatement").
Tenant acknowledges and agrees that during such Suite 300 Monthly Rent Abatement
Period, such abatement of Monthly Base Rent for Suite 300 shall have no effect
on the calculation of any future increases in Monthly Base Rent or Operating
Expenses payable by Tenant pursuant to the terms of the Lease, which increases
shall be calculated without regard to such Suite 300 Monthly Rent Abatement.
Tenant acknowledges and agrees that the foregoing Suite 300 Monthly Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Fourth Amendment, and for agreeing to pay the Monthly Base Rent and
perform the terms and conditions otherwise required under the Lease. If Tenant
shall be in default under the Lease and shall fail to cure such default within
the notice and cure period, if any, permitted for cure pursuant to the Lease, or
if the Lease is terminated due to such default by Tenant, then the dollar amount
of the unapplied portion of the Suite 300 Monthly Rent Abatement as of the date
of such default or termination, as the case



--------------------------------------------------------------------------------




may be, shall be converted to a credit to be applied to the Monthly Base Rent
applicable at the end of the Suite 300 Term and Tenant shall immediately be
obligated to begin paying Monthly Base Rent for Suite 300 in full. The foregoing
Suite 300 Monthly Rent Abatement right set forth in this Section 4.2.3 shall be
personal to the Original Tenant and any Affiliate Assignee and shall only apply
to the extent that the Original Tenant (and not any assignee, or any sublessee
or other transferee of the Original Tenant's interest in the Lease, except as
stated above) is the Tenant under the Lease during such Suite 300 Monthly Rent
Abatement Period.
4.2.4    Advance Rent. Concurrently with Tenant's execution of this Fourth
Amendment, Tenant shall pay to Landlord one (1) full calendar month's Monthly
Base Rent due for the entire New Expansion Premises, which payment shall be
applied to the first Monthly Base Rent due for the applicable Suite of the New
Expansion Premises. In the event the Suite 100A Commencement Date, the Suite 230
Commencement Date and/or the Suite 300 Commencement Date does not occur within
one (1) year following the anticipated dates for such commencement dates set
forth in Section 2 of this Fourth Amendment, then to the extent Tenant has
actually paid the Monthly Base Rent for each Suite as required by this Section
4.2.4, Landlord shall within ten (10) business days following a written request
from Tenant, refund to Tenant an amount equal to the one (1) full calendar
month’s Monthly Base Rent for the Suite(s) which are impacted by such one (1)
year commencement date delay only. In the event Tenant receives a refund for any
Suite pursuant to the foregoing, Tenant shall repay such one (1) full calendar
month's Monthly Base Rent for each Suite for which Tenant receives such refund
to Landlord on or before the actual occurrence of the commencement date for the
applicable Suite(s).
5.    Tenant's Share of Operating Expenses.
5.1.    Current Premises. Tenant shall continue to pay Tenant's Pro Rata Share
of Operating Expenses in connection with the Current Premises in accordance with
the terms of the Lease; provided that effective as of July 1, 2015, Tenant's Pro
Rata Share with respect to the Current Premises shall equal 49.09% due to the
remeasurement of the Current Premises and the Lakeview Building set forth in
Section 2.1 above.
5.2.    New Expansion Premises. With respect to each applicable Expansion Term,
Tenant shall pay to Landlord Tenant's Pro Rata Share of Operating Expenses in
connection with the applicable Suite of the New Expansion Premises in accordance
with the terms of Article 9 of the Office Lease (and all references in such
Article 9 to the Building shall also mean the Plaza Building), provided that
with respect to the calculation of Tenant's Pro Rata Share of Operating Expenses
in connection with each Suite of the New Expansion Premises, Tenant's Pro Rata
Share shall equal 4.00% for Suite 100A; 4.89% for Suite 230; and 27.63% for
Suite 300.
6.    New Improvements. Except as specifically set forth in the Work Letter
attached hereto as Exhibit B (the "Work Letter"), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the New Expansion Premises or the Current Premises, and Tenant
shall accept the New Expansion Premises (and continue to accept the Current
Premises) in its presently existing, "as-is" condition, subject to Landlord's
ongoing maintenance, repair, indemnification and compliance with law (including
with respect to hazardous materials) obligations as set forth in the Lease, as
amended. Landlord shall deliver Suite 300 with all Building systems serving
Suite 300 (including, without limitation, the base building heating, ventilation
and air conditioning system serving Suite 300, and all plumbing, electrical and
lighting facilities and equipment serving Suite 300) in good working order,
condition and repair. Further, Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the New Expansion Premises or with respect to the suitability of
the same for the conduct of Tenant's business.
7.    Parking. Effective as of the commencement of each Expansion Term and
continuing throughout each such Expansion Term, Tenant shall be entitled to rent
up to an additional 2.3 unreserved parking passes per 1,000 rentable square feet
of the applicable Suite of the New Expansion Premises (collectively, the "New
Expansion Parking Passes") (such New Expansion Parking Passes to be in addition
to the existing parking passes of up to 126 unreserved parking passes for the
Current Premises set forth in the Lease (such existing parking passes, the "
Current Premises Parking Passes")), at the prevailing rates established by
Landlord from time to time. Upon the occurrence of the Last Commencement Date,
the total amount of New Expansion Parking



--------------------------------------------------------------------------------




Passes and Current Premises Parking Passes shall equal up to a total of 243
(assuming Tenant has leased all of the New Expansion Premises, and none of the
leases of the New Expansion Premises have terminated). During the applicable
Expansion Term, Tenant shall have an ongoing right to change the number of New
Expansion Parking Passes rented pursuant to this Section 7 upon at least thirty
(30) days prior written notice to Landlord, provided that in no event shall
Tenant be entitled to rent more than the number of New Expansion Parking Passes
provided for herein in connection with the applicable Suite. Subject to the
foregoing, Tenant shall pay to Landlord (or its designee) for all New Expansion
Parking Passes it uses from time to time, on a monthly basis, the prevailing
rate charged from time to time at the location of such New Expansion Parking
Passes, plus any taxes imposed by any governmental authority in connection with
the renting of such New Expansion Parking Passes by Tenant or the use of the
parking facility by Tenant. Except as set forth in this Section 7, Tenant shall
lease the New Expansion Parking Passes and the Current Premises Parking Passes
in accordance with the Lease.
8.    Security Deposit. Notwithstanding anything in the Lease to the contrary,
the Security Deposit to be held by Landlord pursuant to the Lease, as amended
hereby, shall equal Two Hundred Eighty-Two Thousand Two Hundred Seventy-Six and
50/100 Dollars ($282,276.50). Landlord and Tenant acknowledge that, in
accordance with Article 5 of the Office Lease, Tenant has previously delivered
the sum of One Hundred Thirty-Three Thousand Five Hundred Thirty and 50/100
Dollars ($133,530.50) (the "Existing Security Deposit") to Landlord as security
for the faithful performance by Tenant of the terms, covenants and conditions of
the Lease. Concurrently with Tenant's execution of this Fourth Amendment, Tenant
shall deposit with Landlord an amount equal to One Hundred Forty-Eight Thousand
Seven Hundred Forty-Six and 00/100 Dollars ($148,746.00) to be held by Landlord
as a part of the Security Deposit, for a total Security Deposit of Two Hundred
Eighty-Two Thousand Two Hundred Seventy-Six and 50/100 Dollars ($282,276.50).
9.    Right of First Offer. Landlord hereby grants to the Original Tenant and
any Affiliate Assignee, subject to the terms of this Section 9, an ongoing right
of first offer with respect to (A) all of the remaining rentable space in the
Plaza Building and the Lakeview Building other than (a) the Current Premises,
Suite 100A, Suite 230, and Suite 300, and (b) those spaces in the Plaza Building
and Lakeview Building which serve as retail and/or amenity space for the Project
as of the date of this Fourth Amendment (and regardless of whether such retail
and/or amenity space remains retail and/or amenity space throughout the Lease
Term) (i.e., Plaza Building: Suite 200, Suite 205 and Suite 210; Lakeview
Building: Suite 220), and (B) any space in that certain building located at 801
North 34th Street, Seattle, Washington 98103 (the "Waterfront Building")
(collectively, the "First Offer Space"). The First Offer Space is more
particularly shown on Exhibit E attached hereto. The First Offer Space shall in
each instance be comprised of the entirety of any separately demised space
(including multiple contiguous floors, if applicable). Notwithstanding the
foregoing, such first offer right of Tenant shall commence only following the
expiration or earlier termination of the existing leases (as of the date hereof)
of the First Offer Space (including renewals of any such lease, provided a
renewal is currently set forth in such lease and provided such renewal is
consummated pursuant to a lease amendment of such existing lease). In addition,
such right of first offer shall be subordinate to (i) Landlord's right, in its
sole and absolute discretion, to occupy any portion of the First Offer Space up
to 10,000 rentable square feet, and (ii) all rights existing as of the date
hereof of other tenants of the Lakeview Building, the Plaza Building or the
Waterfront Building (the "Applicable Buildings"), which rights relate to the
First Offer Space and are set forth in leases or other agreements of space in
the Applicable Buildings existing as of the date hereof, including, without
limitation, any expansion, first offer, first refusal, first negotiation and
other rights, regardless of whether such rights are executed strictly in
accordance with their respective terms, and regardless of whether such expansion
is consummated pursuant to a lease amendment of such existing lease or a new
lease (the "Superior Rights"). Notwithstanding any contrary provision in the
lease of any "Superior Right Holder" (defined below), such rights of any
Superior Right Holder shall continue to be Superior Rights in the event that
such Superior Right Holder's lease is renewed or otherwise modified (provided a
renewal is currently set forth in such lease and provided such renewal is
consummated pursuant to a lease amendment of such existing lease). All such
tenants under existing leases of the First Offer Space (as specified above),
Landlord, all such third party tenants in the Project holding Superior Rights
(and their assignees and successors-in-interest), and all tenants under
"Intervening Leases," as that term is defined in Section 9.5, below, are
collectively referred to as the "Superior Right Holders", which Superior Right
Holders in



--------------------------------------------------------------------------------




existence as of the date hereof are set forth on Exhibit F attached hereto.
Tenant's right of first offer shall be on the terms and conditions set forth in
this Section 9.
9.1.    Procedure for Offer. Subject to the terms of this Section 9, Landlord
shall notify Tenant (the "First Offer Notice") from time to time when the First
Offer Space or any portion thereof will become available for lease to third
parties, subject to the rights of any Superior Right Holder. Pursuant to such
First Offer Notice, Landlord shall offer to lease to Tenant the then available
First Offer Space. The First Offer Notice shall describe the space so offered to
Tenant, when such space will become available to lease, the lease term for the
First Offer Space (which shall be (i) not less than four (4) years if the First
Offer Space being offered to Tenant in the First Offer Notice is less than a
full floor, (ii) not less than seven (7) years if the First Offer Space being
offered to Tenant in the First Offer Notice is a full floor, and (iii) not less
than ten (10) years if the First Offer Space being offered to Tenant is greater
than a full floor), the base rent, the increased financial security (if any)
required by Landlord, and other fundamental material economic terms upon which
Landlord is willing to lease such space to Tenant. With respect to any First
Offer Space located in the Lakeview Building or Plaza Building only, with a
lease commencement date scheduled to occur prior to July 1, 2017, (a) the
Monthly Base Rent, payable by Tenant for such First Offer Space shall be equal
to the same Monthly Base Rent, calculated on a per rentable square foot basis,
then applicable to the Current Premises, and shall be subject to the same
increases on the same dates as the Monthly Base Rent applicable to the Current
Premises, and (b) Tenant shall be entitled to a one-time tenant improvement
allowance for the designing and construction of improvements that are
permanently affixed to the First Offer Space (the "First Offer Allowance") in an
amount equal to the product of (1) $30.00, (2) the rentable square footage of
the applicable First Offer Space, and (3) a fraction, the numerator of which
equals the number of calendar months (and prorated for any partial calendar
months) in the lease term for the applicable First Offer Space and the
denominator of which equals one hundred ten (110). In no event shall Landlord
have the obligation to deliver a First Offer Notice (and Tenant shall have no
right to exercise its right under this Section 9) to the extent that the "First
Offer Commencement Date," as that term is defined in Section 9.4 below, is
anticipated by Landlord to occur on or after September 1, 2022 (the "ROFO
Expiration").
9.2.    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord (the "First Offer Exercise Notice") of
Tenant's election to exercise its right of first offer with respect to the
entire space described in the First Offer Notice on the terms contained in such
notice. If Tenant does not so notify Landlord within such ten (10) business day
period, subject to the terms hereof, then Landlord shall be free to lease the
space described in the First Offer Notice to anyone to whom Landlord desires on
any terms Landlord desires for a period of nine (9) months (the "Nine Month
Period") commencing on the first day following the expiration of such ten (10)
business day period; provided if Landlord has not entered into a lease with an
independent third party for the space described in the First Offer Notice within
such Nine Month Period (provided that Landlord's execution of a letter intent or
other written documentation with a third party for such space during the Nine
Month Period shall satisfy the foregoing requirement so long as a binding lease
agreement is subsequently mutually executed within sixty (60) days after the
expiration of the Nine Month Period), such space shall again become First Offer
Space subject to Tenant’s ongoing right of first offer. Notwithstanding the
foregoing, if Landlord desires to enter into such a lease or lease amendment
with a third party (including during the Nine Month Period) on fundamental
material economic terms and conditions that are more than ten percent (10%) in
the aggregate more favorable to the third party tenant than such fundamental
material economic terms and conditions set forth in the First Offer Notice
provided to Tenant (provided that such terms and conditions shall be adjusted
for purposes of such comparison to account for the difference, if any, in the
coterminous lease term offered to Tenant and the lease term offered to such
third party), then Landlord shall deliver another First Offer Notice to Tenant
containing such more favorable terms and conditions (provided that such terms
and conditions shall be adjusted to account for the difference, if any, in the
coterminous lease term offered to Tenant and the lease term offered to such
third party). If Tenant thereafter wishes to exercise its right of first offer
with respect to a subsequent First Offer Notice, Tenant shall deliver the
applicable First Offer Exercise Notice to Landlord within five (5) business days
of delivery of such subsequent First Offer Notice (which procedure shall be
repeated until Landlord enters into a lease or lease amendment with respect to
such First Offer Space which does not require Landlord to deliver another First
Offer Notice to Tenant pursuant to the terms of



--------------------------------------------------------------------------------




this paragraph or Tenant exercises such right of first offer, as applicable).
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first offer, if at all, with respect to all of the space
offered by Landlord to Tenant at any particular time, and Tenant may not elect
to lease only a portion thereof.
9.3.    Construction In First Offer Space. Tenant shall take the First Offer
Space in its "as is" condition (subject to Landlord's ongoing maintenance and
repair obligations as set forth in the Lease, as amended), and the construction
of improvements in the First Offer Space shall comply with the terms of Section
11(b) of the Office Lease. Any improvement allowance to which Tenant may be
entitled shall be as set forth in the First Offer Notice.
9.4.    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
the First Offer Space as set forth herein, then Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to the Lease for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
and this Section 9. The rentable square footage of any First Offer Space leased
by Tenant shall be determined by Landlord in accordance with Landlord's then
current standard of measurement for the Building. Tenant shall commence payment
of rent for the First Offer Space, and the term of Tenant's lease of the First
Offer Space shall commence, upon the date of delivery of the First Offer Space
to Tenant as set forth in the First Offer Notice (the "First Offer Commencement
Date") and shall terminate on the date set forth in the First Offer Notice in
accordance with Section 9.1 above.
9.5.    Termination of Right of First Offer. Tenant's rights under this
Section 9 shall be personal to the Original Tenant and any Affiliate Assignee
and may only be exercised by the Original Tenant and any Affiliate Assignee (and
not any other assignee, sublessee or other transferee of the Original Tenant's
interest in the Lease) if the Original Tenant or any Affiliate Assignee occupies
the entire Premises. The right of first offer granted herein shall not terminate
as to particular First Offer Space upon the failure by Tenant to exercise its
right of first offer with respect to such First Offer Space as offered by
Landlord and Landlord shall re-offer such space to Tenant upon the expiration or
earlier termination of any lease (an "Intervening Lease") entered into by
Landlord prior to the ROFO Expiration following Tenant's failure to timely
exercise its right to lease the First Offer Space after receipt of a First Offer
Notice, subject, however, to Landlord's right to renew any such Intervening
Lease, provided a renewal is set forth in such lease, regardless of whether any
such renewal is exercised strictly in accordance with its terms, but provided
such renewal is consummated pursuant to a lease amendment of such Intervening
Lease. In addition, the tenant under any Intervening Lease shall be a "Superior
Right Holder". Tenant shall not have the right to lease First Offer Space, as
provided in this Section 9, if, as of the date of the attempted exercise of any
right of first offer by Tenant, or, at Landlord's option, as of the scheduled
date of delivery of such First Offer Space to Tenant, Tenant is in default under
the Lease, as amended, or Tenant has previously been in default under the Lease,
as amended (beyond the expiration of any applicable notice and cure period set
forth in the Lease, as amended) more than two (2) times during the Lease Term.
10.    Expansion Option. Notwithstanding any provision to the contrary contained
in the Lease, Section 1(g) of the Office Lease is hereby deleted in its entirety
and of no further force or effect.
11.    Renewal Right. Effective as of the date of this Fourth Amendment, Section
1(f) of the Office Lease and Section 8.4 of the Second Amendment are hereby
deleted in their entirety, and Tenant shall only have the option to extend the
Lease Term as set forth in this Section 11.
11.1.    Option Right. Landlord hereby grants the Original Tenant and its
Affiliate Assignee, two (2) options to extend the Lease Term for the entire
Premises each by a period of five (5) years (each an "Option Term"). Such
options shall be exercisable only by written notice delivered by Tenant to
Landlord as provided below, provided that, as of the date of delivery of such
Notice, (i) Tenant is not then in default under the Lease, as amended, and
(ii) Tenant has not been in default under the Lease, as amended (beyond the
applicable notice and cure periods) more than two (2) times during the prior
Lease Term. Upon the proper exercise of such option to extend, and provided
that, at Landlord's election, as of the end of the then applicable Lease Term,
(A) Tenant is not in default under the Lease, as amended, and (B) Tenant has not
been in default under the Lease, as amended (beyond the applicable notice and
cure periods) more than two (2) times during



--------------------------------------------------------------------------------




the Lease Term, then the Lease Term, as it applies to the entire Premises
(excluding any First Offer Space then being leased by Tenant with an expiration
date for such First Offer Space that is not coterminous with the then current
expiration of the Lease Term), shall be extended for a period of five (5) years.
The rights contained in this Section 11 shall only be exercised by the Original
Tenant or its Affiliate Assignee (and not any other assignee, sublessee or other
transferee of the Original Tenant's interest in the Lease, as amended) if
Original Tenant and/or its Affiliate Assignee is in occupancy of the entire
then-existing Premises. In no event may Tenant exercise its right to extend the
Lease Term for the second (2nd) Option Term if Tenant fails to timely exercise
its right to extend the initial Lease Term for the first (1st) Option Term.
11.2.    Option Rent. The annual rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the "Market Rent," as that term is defined
in, and determined pursuant to, Exhibit D attached hereto; provided, however,
that the Market Rent for each year during the Option Term, shall be equal to the
amount set forth on a "Market Rate Schedule," as that term is defined below, and
under no circumstances shall the Market Rent for any year occurring during the
Option Term, as set forth on the Market Rate Schedule, be less than the
corresponding "Contract Rent," as that term is defined below, as such Contract
Rent is set forth on the "Contract Rate Schedule," as that term is defined
below. The "Market Rate Schedule" shall be derived from the Market Rent for the
Option Term as determined pursuant to Exhibit D, attached hereto, as follows:
(i) the Market Rent for the first year of the Option Term shall be equal to the
sum of (a) the Market Rent, as determined pursuant to Exhibit D, (b) the
estimated amount of Operating Expenses applicable to the Premises, as reasonably
determined by Landlord based on the Operating Expenses applicable to the
Premises for the then-current year, for the calendar year in which the Option
Term commences, and (c) an amount equal to the monthly amortization
reimbursement payment for the "Renewal Allowance" (as defined in Section 3 of
Exhibit D to this Fourth Amendment) to be paid by Landlord in connection with
Tenant's lease of the Premises for the Option Term, with such Renewal Allowance
being amortized at a reasonable rate of return to Landlord based on the rates of
return then being received by the landlords of the "Comparable Buildings" as
that term is set forth in Section 4 of Exhibit D attached hereto, in connection
with improvement allowances then be granted by such landlords, and (ii) the
Market Rent for each subsequent year during the Option Term shall be adjusted at
a rate determined as part of the Market Rent determination. The "Contract Rate
Schedule" shall be derived from the Monthly Base Rent applicable to the Premises
for the year immediately preceding the applicable Option Term, as follows:
(x) the "Contract Rent" for the first year of the Option Term shall equal the
sum of (A) the Monthly Base Rent in effect under the Lease for the year
immediately preceding the commencement of the Option Term, and (B) an amount
equal to the monthly amortization reimbursement payment for the "Renewal
Allowance" (as defined in Section 3 of Exhibit D to this Fourth Amendment) to be
paid by Landlord in connection with Tenant's lease of the Premises for the
Option Term, with such Renewal Allowance being amortized at a reasonable rate of
return to Landlord based on the rates of return then being received by the
landlords of the Comparable Buildings in connection with improvement allowances
then being granted by such. The calculation of the Market Rent shall be derived
from a review of, and comparison to, the "Net Equivalent Lease Rates" of the
"Comparable Transactions," as provided for in Exhibit D.
11.3.    Exercise of Option. The option contained in this Section 11 shall be
exercised by Tenant and any Affiliate Assignee, if at all, only in the manner
set forth in this Section 11. Tenant shall deliver notice (the "Exercise
Notice") to Landlord not more than fifteen (15) months nor less than twelve (12)
months prior to the expiration of the then Lease Term, stating that Tenant is
exercising its option. Concurrently with such Exercise Notice, Tenant shall
deliver to Landlord Tenant's calculation of the Market Rent (the "Tenant's
Option Rent Calculation"). Landlord shall deliver notice (the "Landlord Response
Notice") to Tenant on or before the date which is thirty (30) days after
Landlord's receipt of the Exercise Notice and Tenant's Option Rent Calculation,
stating that (A) Landlord is accepting Tenant's Option Rent Calculation as the
Market Rent, or (B) rejecting Tenant's Option Rent Calculation and setting forth
Landlord's calculation of the Market Rent (the "Landlord's Option Rent
Calculation"). Within ten (10) business days of its receipt of the Landlord
Response Notice, Tenant may, at its option, accept the Market Rent contained in
the Landlord's Option Rent Calculation. If Tenant does not affirmatively accept
in writing or Tenant rejects the Market Rent specified in the Landlord's Option
Rent Calculation, the parties shall follow the procedure set forth in Section
11.4 below, and the Market Rent shall be determined in accordance with the terms
of Section 11.4 below.



--------------------------------------------------------------------------------




11.4.    Determination of Market Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but does not
affirmatively accept in writing or rejects the Option Rent set forth in
Landlord's Option Rent Calculation pursuant to Section 11.3, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is ninety
(90) days prior to the expiration of the then Lease Term (the "Outside Agreement
Date"), then the Option Rent shall be determined by arbitration pursuant to the
terms of this Section 11.4. Each party shall make a separate determination of
the Option Rent, within five (5) days following the Outside Agreement Date, and
such determinations shall be submitted to arbitration in accordance with Section
11.4.1 through Section 11.4.4, below.
11.4.1    Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser, real estate broker, or real estate lawyer who
shall have been active over the five (5) year period ending on the date of such
appointment in the appraising and/or leasing of "Comparable Buildings" (as
defined in Exhibit D). The determination of the arbitrators shall be limited
solely to the issue area of whether Landlord's or Tenant's submitted Option Rent
is the closest to the actual Option Rent as determined by the arbitrators,
taking into account the requirements of Section 11.2 of this Fourth Amendment.
Each such arbitrator shall be appointed within fifteen (15) days after the
Outside Agreement Date. Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions (including an arbitrator who has previously
represented Landlord and/or Tenant, as applicable). The arbitrators so selected
by Landlord and Tenant shall be deemed "Advocate Arbitrators."
11.4.2    The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) business days of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator ("Neutral Arbitrator") who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither the Landlord or Tenant or either parties' Advocate
Arbitrator may, directly, or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant during the five (5)
year period prior to such appointment. The Neutral Arbitrator shall be retained
via an engagement letter jointly prepared by Landlord's counsel and Tenant's
counsel.
11.4.3    Within ten (10) business days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
"Arbitration Agreement") which shall set forth the following:
11.4.3.1    Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to Section
11.4, above;
11.4.3.2    An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the terms of this Fourth Amendment, as
modified by the Arbitration Agreement, and shall require the Neutral Arbitrator
to demonstrate to the reasonable satisfaction of the parties that the Neutral
Arbitrator has no conflicts of interest with either Landlord or Tenant;
11.4.3.3    Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;
11.4.3.4    That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) business days following the appointment of the Neutral
Arbitrator, an advocate statement (and any other information such party deems
relevant) prepared by or on behalf of Landlord or Tenant, as the case may be, in
support of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");



--------------------------------------------------------------------------------




11.4.3.5    That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party's
Brief (the "First Rebuttals"); provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party's Brief and shall
identify clearly which argument or fact of the other party's Brief is intended
to be rebutted;
11.4.3.6    That within five (5) business days following the parties' receipt of
each other's First Rebuttal, Landlord and Tenant, as applicable, shall each have
the right to provide the Neutral Arbitrator (with a copy to the other party)
with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;
11.4.3.7    The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;
11.4.3.8    That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;
11.4.3.9    That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;
11.4.3.10    The specific persons that shall be allowed to attend the
arbitration;
11.4.3.11    Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours ("Tenant's Initial Statement");
11.4.3.12    Following Tenant's Initial Statement, Landlord shall have the right
to present oral arguments to the Neutral Arbitrator at the arbitration for a
period of time not to exceed three (3) hours ("Landlord's Initial Statement");
11.4.3.13    Following Landlord's Initial Statement, Tenant shall have up to two
(2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant ("Tenant's Rebuttal Statement");
11.4.3.14    Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant;
11.4.3.15    That, not later than ten (10) business days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Option Rent;
11.4.3.16    That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and
11.4.3.17    That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.
11.4.3.18    If a date by which an event described in Section 11.4.3, above, is
to occur falls on a weekend or a holiday, the date shall be deemed to be the
next business day.



--------------------------------------------------------------------------------




11.4.4    In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent, initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party.
12.    Holdover. Notwithstanding any provision to the contrary contained in the
Lease, effective as of the date of this Fourth Amendment, Section 26 of the
Office Lease is hereby deleted in its entirety and replaced with the following:
"26.     Holdover. If Tenant holds over after the expiration of the Lease Term,
with the express written consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Monthly Base Rent shall be payable at a
monthly rate of two hundred percent (200%) thereafter of the Monthly Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy shall be subject to every other applicable term,
covenant and agreement contained herein. If Tenant holds over after the
expiration of the Lease Term without the express written consent of Landlord,
such tenancy shall be a tenancy at sufferance, and shall not constitute a
renewal hereof or an extension for any further term, and in such case daily
damages in any action to recover possession of the Premises shall be calculated
at a daily rate equal to the greater of (i) two hundred percent (200%) of the
Monthly Base Rent applicable during the last rental period of the Lease Term
under this Lease (calculated on a per diem basis) or (ii) the fair market rental
rate for the Premises as of the commencement of such holdover period. Nothing
contained in this Article 26 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to vacate and deliver possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 26 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant holds over without Landlord's express written consent, and tenders
payment of rent for any period beyond the expiration of the Lease Term by way of
check (whether directly to Landlord, its agents, or to a lock box) or wire
transfer, Tenant acknowledges and agrees that the cashing of such check or
acceptance of such wire shall be considered inadvertent and not be construed as
creating a month-to-month tenancy, provided Landlord refunds such payment to
Tenant promptly upon learning that such check has been cashed or wire transfer
received. Tenant acknowledges that any holding over without Landlord’s express
written consent may compromise or otherwise affect Landlord's ability to enter
into new leases with prospective tenants regarding the Premises. Therefore, if
Tenant fails to vacate and deliver the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from and against all claims made by any succeeding tenant founded upon
such failure to vacate and deliver, and any losses suffered by Landlord,
including lost profits, resulting from such failure to vacate and deliver;
provided, however, the terms of the foregoing indemnity shall not be effective
until the date which occurs thirty (30) days after the termination or expiration
of this Lease. Tenant agrees that any proceedings necessary to recover
possession of the Premises, whether before or after expiration of the Lease
Term, shall be considered an action to enforce the terms of this Lease for
purposes of the awarding of any attorney’s fees in connection therewith."
13.    Permitted Sublease. Notwithstanding any provision to the contrary
contained in the Lease, in addition to all other rights Tenant may have under
the Lease, Tenant shall have the right, without the receipt of Landlord's
consent, but on ten (10) days' prior written notice to Landlord, to sublease (i)
all or any portion of the Premises to Tenant's Affiliates, and (ii) up to
twenty-five percent (25%) of the Premises in the aggregate to other parties with
whom Tenant has a business relationship, subject to the following conditions:
(i) such individuals or parties shall not occupy a separately demised portion of
the Premises which contains an entrance to such portion of the Premises other
than the primary entrance to the Premises; (ii) all such individuals or parties
shall



--------------------------------------------------------------------------------




be of a character and reputation consistent with the quality of the applicable
Building as a first-class office building; and (iii) such sublease shall not be
a subterfuge by Tenant to avoid its obligations under the Lease, as amended, or
the restrictions on Transfers pursuant to Article 19 of the Office Lease. Tenant
shall promptly supply Landlord with a copy of the sublease pursuant to which the
individuals or parties use or occupy portions of the Premises and any other
documents or information reasonably requested by Landlord regarding any such
sublease or sublessee. Notwithstanding the foregoing, no such sublease shall
relieve Tenant from any liability under the Lease, as amended.
14.    Assignment and Subletting. Notwithstanding any provision to the contrary
contained in the Lease, Landlord hereby acknowledges that Landlord's right to
recapture the Premises pursuant to the terms of Section 19(f) of the Office
Lease shall only apply in the event (i) Tenant contemplates a proposed
assignment as to all of the Premises (other than to an Affiliate), (ii) Tenant
contemplates a proposed sublease (other than to an Affiliate) of a full floor or
more of the Premises, or (iii) Tenant contemplates a proposed sublease (other
than to an Affiliate) for a term of three (3) years or more (or a term for the
remainder of the then-existing Lease term, if less than three (3) years).
15.    Tenant's Insurance. Notwithstanding any provision to the contrary
contained in the Lease, Section 16(b)(2) of the Office Lease is hereby amended
as follows: the phrase "Two Million Dollars ($2,000,000)" set forth on each of
the tenth (10th) and eleventh (11th) lines from the top of Section 16(b)(2) of
the Office Lease are each hereby deleted in its entirety and replaced with "Five
Million Dollars ($5,000,000)".
16.    Lease Bifurcation.  Landlord and Tenant hereby acknowledge that Landlord
may, in its reasonable discretion (e.g., in connection with the financing,
refinancing, or sale of any or all of the Project), require that separate leases
exist with regard to each of the Plaza Building and the Lakeview Building.  If
Landlord so reasonably requires, the parties agree to bifurcate the Lease, as
amended, into two (2) separate leases (or three (3) separate leases in the event
Tenant leases space in the Waterfront Building), one pertaining to each
Applicable Building; provided, however, such resulting, bifurcated leases shall,
on an individual and collective basis, (i) be on the same economic terms as set
forth in the Lease, as amended  (provided that in no event shall certain rights
of Tenant which are reasonably assignable to only one of such leases based on
the location of the applicable premises be duplicated in the other of such
leases so as to materially increase Tenant's rights), (ii) otherwise be on terms
materially consistent with the Lease, as amended (including, without limitation,
that neither Tenant’s rights nor Landlord’s obligations shall be diminished, nor
shall Tenant’s obligations or Landlord’s rights be increased), and (iii) be in
form and substance reasonably approved by Tenant.  Such bifurcated, replacement
leases shall, if so required by Landlord and to the extent the same otherwise
satisfy the requirements of this Section 14, be executed by Landlord and Tenant
within thirty (30) days following Landlord's written election and delivery of
the same to Tenant.
17.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Fourth Amendment other than Broderick Group, Inc. and Flinn
Ferguson (collectively, the "Brokers"), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Fourth Amendment. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from and against any and all claims,
demands, losses, liabilities, lawsuits, judgments, and costs and expenses
(including, without limitation, reasonable attorneys' fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the indemnifying party's dealings with any real estate broker or agent, other
than the Brokers, occurring by, through, or under the indemnifying party. The
terms of this Section 15 shall survive the expiration or earlier termination of
the term of the Lease, as hereby amended.
18.    Notices. Notwithstanding any provision to the contrary contained in the
Lease, as of the date of this Fourth Amendment, any Notices to Landlord must be
sent, transmitted, or delivered, as the case may be, to the following addresses:



--------------------------------------------------------------------------------




 
Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department
with copies to:
 
Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Mr. John Fucci
and
 
Kilroy Realty Corporation
601 108th Avenue NE, Suite 1560
Bellevue, Washington 98004
Attention: Mr. David Pingree
and
 
Kilroy Realty Corporation
601 108th Avenue NE, Suite 1560
Bellevue, Washington 98004
Attention: Mr. J. Michael Shields
and
 
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.



19.    Building Façade Signage. To the extent Tenant or any Affiliate Assignee
occupies not less than 54,000 rentable square feet, Tenant shall have the right
to retain the two (2) signs currently in place on the Lakeview Building, as
identified on Exhibit G attached hereto (the “Building Façade Signage”).
20.    Conflict; No Further Modification. In the event of any conflict between
the Lease and this Fourth Amendment, the terms and provisions of this Fourth
Amendment shall prevail. Except as set forth in this Fourth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.
[signatures follow on next page]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.


"LANDLORD"


FREMONT LAKE UNION CENTER LLC,
a Delaware limited liability company
By: KILROY REALTY, L.P., 
   a Delaware limited partnership
   Its Sole Member


By: Kilroy Realty Corporation,
a Maryland corporation,
doing business in the State of Washington as Kilroy Realty Northwest Corporation
its General Partner


By:  /s/ J Michael Shields 
Name:  J Michael Shields 
Its: Sr. Vice President  
By:  /s/ John T Fucci 
Name:  John T Fucci 
Its: Sr. Vice President Asset Management  


"TENANT"
TABLEAU SOFTWARE, INC.,
a Delaware corporation 


By:  /s/ Thomas E Walker Jr       
Name: Thomas E Walker Jr.  
Its: CFO  


By:  /s/ Keenan Conder       
Name: Keenan M Conder  
Its: VP General Counsel  






--------------------------------------------------------------------------------




NOTARY PAGES
STATE OF ___Wasington______    )
) ss.
COUNTY OF ____King______    )
I certify that I know or have satisfactory evidence that __Tomas E Walker Jr___
is the person who appeared before me, and said person acknowledged that (he/she)
signed this instrument, on oath stated that (he/she) was authorized to execute
the instrument and acknowledged it as the ____CFO______________________ of
TABLEAU SOFTWARE, INC., a Delaware corporation, to be the free and voluntary act
of such party for the uses and purposes mentioned in the instrument.
Dated: __December 9, 2014_____
___/s/ Tiffany Dawn Ash__________________

(Signature)
(Seal or stamp)
Title: ____Notary Public_____________________
Notary Public in and for the State of _Washington___
My appointment expires: __November 1, 2015____
STATE OF __Washington____    )
) ss.
COUNTY OF ___King_______    )
I certify that I know or have satisfactory evidence that ___Keenan M Conder_____
is the person who appeared before me, and said person acknowledged that (he/she)
signed this instrument, on oath stated that (he/she) was authorized to execute
the instrument and acknowledged it as the ____VP General Counsel and Corp
Secretary____ of TABLEAU SOFTWARE, INC., a Delaware corporation, to be the free
and voluntary act of such party for the uses and purposes mentioned in the
instrument.
Dated: _December 9, 2014___
____/s/ Tiffany Dawn Ash__________________

(Signature)
(Seal or stamp)
Title: ___Notary Public____________________
Notary Public in and for the State of _Washington__
My appointment expires: _November 1, 2015____



--------------------------------------------------------------------------------






STATE OF __Washington__    )
) ss.
COUNTY OF ___King___    )
I certify that I know or have satisfactory evidence that __J Michael Shields____
is the person who appeared before me, and said person acknowledged that (he/she)
signed this instrument, on oath stated that (he/she) was authorized to execute
the instrument and acknowledged it as the __Sr. Vice President_____ of KILROY
REALTY CORPORATION, a Maryland corporation, to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.
Dated: __December 10, 2014___
_____/s/ Michelle N Clingingsmith_____________

(Signature)
(Seal or stamp)
Title: __Leasing and Marketing Associate___________
Notary Public in and for the State of __Washington___
My appointment expires: _September 29, 2015___


STATE OF CALIFORNIA    )
)
COUNTY OF LOS ANGELES    )
On __December 15, 2014__, before me, James K Doyle    , a Notary Public,
personally appeared _John T Fucci____, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _/s/ James K Doyle, Notary Public____ (Seal)





--------------------------------------------------------------------------------




EXHIBIT A
FREMONT LAKE UNION CENTER
OUTLINE OF NEW EXPANSION PREMISES


The floor plans which follow are intended solely to identify the general
location of each Suite of the New Expansion Premises, and should not be used for
any other purpose. All areas, dimensions and locations are approximate, and any
physical conditions indicated may not exist as shown.


Plaza Building - Suite 100A
[cleanv4fourthamendmen_image1.jpg]



--------------------------------------------------------------------------------






Plaza Building – Suite 230
[cleanv4fourthamendmen_image2.gif]



--------------------------------------------------------------------------------






Plaza Building – Suite 300


[cleanv4fourthamendmen_image3.gif]





--------------------------------------------------------------------------------




EXHIBIT B
FREMONT LAKE UNION CENTER
WORK LETTER


This Work Letter shall set forth the terms and conditions relating to the
construction of improvements in the Premises in connection with this Fourth
Amendment. This Work Letter is essentially organized chronologically and
addresses the issues of the construction of improvements in the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Work Letter to Articles or Sections of "this
Amendment" shall mean the relevant portion of Sections 1 through 17 of the
Fourth Amendment to which this Work Letter is attached as Exhibit B and of which
this Work Letter forms a part, all references in this Work Letter to Articles or
Sections of "this Lease" shall mean the relevant portions of Articles 1 through
35 of the Office Lease being amended by this Amendment, and all references in
this Work Letter to Sections of "this Work Letter" shall mean the relevant
portions of Sections 1 through 5 of this Work Letter.
SECTION 1

INTENTIONALLY OMITTED


SECTION 2

IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance for each of the Current Premises, Suite 100A, Suite 230 and Suite 300
as follows: (A) with respect to the Current Premises, an amount equal to
$1,643,220.00 (i.e., $30.00 per rentable square foot of the Current Premises)
(the "Current Premises Allowance") (subject to reduction pursuant to Section 2.4
and Section 2.5 below, and accordingly the portion of the Current Premises
Allowance which shall be available for future improvements is an amount equal to
$821,610.00), (B) with respect to Suite 100A, an amount equal to the product of
(i) $30.00, (ii) 5,560 (i.e., the rentable square footage of Suite 100A), and
(iii) a fraction, the numerator of which equals the number of full calendar
months in the Suite 100A Term and the denominator of which equals one hundred
ten (110)(the "Suite 100A Allowance"), (C) with respect to Suite 230, an amount
equal to the product of (iv) $30.00, (v) 6,799 (i.e., the rentable square
footage of Suite 230), and (vi) a fraction, the numerator of which equals the
number of full calendar months in the Suite 230 Term and the denominator of
which equals one hundred ten (110)(the "Suite 230 Allowance"), and (D) with
respect to Suite 300, an amount equal to the product of (vii) $30.00, (viii)
38,402 (i.e., the rentable square footage of Suite 300), and (ix) a fraction,
the numerator of which equals the number of full calendar months in the Suite
300 Term and the denominator of which equals one hundred ten (110) (the "Suite
300 Allowance") (collectively, the Current Premises Allowance, the Suite 100A
Allowance, the Suite 230 Allowance and the Suite 300 Allowance are the
"Improvement Allowance") for the costs relating to the design and construction
of the improvements, which are permanently affixed to the Premises
(collectively, the "Improvements"). Landlord hereby acknowledges that any
portion of the Current Premises Allowance, the Suite 100A Allowance, the Suite
230 Allowance and the Suite 300 Allowance may be used for the costs relating to
the design and construction of the improvements for any Suite or the Current
Premises (e.g., the Suite 100A Allowance may be used for improvements in Suite
100A, Suite 230, Suite 300 or the Current Premises). In no event shall Landlord
be obligated to make disbursements pursuant to this Work Letter in the event
that Tenant fails to immediately pay any portion of the "Over‑Allowance Amount,"
as defined in Section 4.2.1, nor shall Landlord be obligated to pay a total
amount which exceeds the Improvement Allowance. Notwithstanding the foregoing or
any contrary provision of the Lease, as amended, all Improvements shall be
deemed Landlord's property under the terms of this Lease, as amended. Landlord
shall retain (and Tenant shall have no further right to) any unused portion of
the Improvement Allowance which remains as of the date which is one (1) year
following the last to occur of (i) the Suite 100A Commencement Date, (ii) the
Suite 230 Commencement Date, or (iii) the Suite 300 Commencement Date.



--------------------------------------------------------------------------------




2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Improvement Allowance shall be disbursed by Landlord (each of which
disbursements shall be made pursuant to Landlord's disbursement process,
including, without limitation, Landlord's receipt of invoices or other
commercially reasonable documentation for all costs and fees described herein)
only for the following items and costs (collectively the "Improvement Allowance
Items"):
2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to Two and 50/100 Dollars ($2.50) per rentable
square foot of the Premises, and payment of the fees incurred by, and the cost
of documents and materials supplied by, Landlord and Landlord's consultants in
connection with the preparation and review of the "Construction Drawings," as
that term is defined in Section 3.1 of this Work Letter;
2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Improvements;
2.2.1.3      The cost of construction of the Improvements, including, without
limitation, testing and inspection costs, demolition, freight elevator usage,
hoisting and trash removal costs, and contractors' fees and general conditions;
2.2.1.4      The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5      The cost of any changes to the Construction Drawings or
Improvements required by all applicable building codes (the "Code");
2.2.1.6      The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2.1 of this Work Letter;
2.2.1.7      Sales and use taxes; and
2.2.1.8      All other costs to be expended by Landlord and Tenant in connection
with the construction of the Improvements.
2.2.2    Disbursement of Improvement Allowance. During the construction of the
Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows.
2.2.2.1      Disbursements. Subject to the provisions of this Work Letter, a
check for the Improvement Allowance (or so much thereof as Tenant is entitled to
at such time) payable to Tenant shall be delivered by Landlord to Tenant within
thirty (30) days following the completion of construction of the applicable
portion of the Improvements, provided that: (i) Tenant has delivered to Landlord
invoices marked as having been paid from all of "Tenant's Agents," as that term
is defined in Section 4.1.2 of this Work Letter, for labor rendered and
materials delivered to the Premises; (ii) Tenant has delivered to Landlord
executed unconditional mechanic's lien releases from all of Tenant's Agents
which shall comply with the appropriate provisions, as reasonably determined by
Landlord, of applicable laws; (iii) Landlord has determined that the
Improvements are in compliance with the "Approved Working Drawings," as that
term is defined in Section 3.4 below, and no substandard work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building, or any
other tenant's use of such other tenant's leased premises in the Building; (iv)
Architect has delivered to Landlord a "Certificate of Substantial Completion",
in the form of AIA Document G704, certifying that the construction of the
Improvements in the Premises has been substantially completed; (v) Tenant has
delivered to Landlord a "close-out package" in both paper and electronic forms
(including, as-built drawings, and final record CADD files for the associated
plans, warranties and guarantees from all contractors, subcontractors and
material suppliers, and an independent air balance report); (vi) Tenant has
delivered to Landlord a certificate of occupancy, a temporary



--------------------------------------------------------------------------------




certificate of occupancy or its equivalent is issued to Tenant for the Premises;
and (vii) all other information reasonably requested by Landlord. Tenant's
request for payment shall be deemed Tenant's acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant's payment
request. Thereafter, Landlord shall deliver a check to Tenant for the amount of
the Improvement Allowance (or so much thereof as Tenant is entitled to at such
time). Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.
2.2.2.2      Intentionally Omitted.
2.2.2.3      Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease, as amended.
2.3    Building Standards. Landlord has established or may establish, as set
forth below, specifications for certain Building standard components to be used
in the construction of the Improvements in the Premises. The quality of
Improvements shall be equal to or of greater quality than the quality of such
Building standards, provided that Landlord may, at Landlord's option, require
the Improvements to comply with certain Building standards as set forth below.
Landlord may make reasonable, nondiscriminatory (vis-à-vis Tenant) written
changes to said specifications for Building standards from time to time. Removal
requirements regarding the Improvements are addressed in Section 11(b) and
Article 24 of the Office Lease.
2.4    Prior Tenant Funded Improvements. Tenant has paid Five Hundred Eleven
Thousand Two Hundred Twenty-Four and 00/100 Dollars ($511,224.00) to third
parties during the calendar year 2013 and the calendar year 2014 in construction
costs for the spaces Tenant currently occupies in the Lakeview Building and the
Plaza Building (the "Prior Tenant Funded Improvements Cost Amount"). In
connection with such prior construction, Tenant shall provide Landlord with the
information set forth in items (i) through (vii) in Section 2.2.2.1 above prior
to receiving reimbursement from Landlord for the same. Thereafter, (i) Landlord
shall reimburse Tenant in the amount of the Prior Tenant Improvements Cost
Amount within thirty (30) days following the later to occur of (a) the full
execution and delivery of this Fourth Amendment by Landlord and Tenant, and (b)
Landlord's receipt of the information set forth in items (i) through (vii) in
Section 2.2.2.1 above, and (ii) the Current Premises Allowance shall be reduced
by the Prior Tenant Funded Improvements Cost Amount.
2.5    Current Premises Monthly Base Rent Abatement. Notwithstanding anything to
the contrary in this Work Letter or the Lease, the Prior Tenant Funded
Improvements Cost Amount is less than $821,610.00 (the "Prior Tenant Funded
Improvements Cap") by an amount equal to Three Hundred Ten Thousand Three
Hundred Eighty-Six and 00/100 Dollars ($310,386.00) (the "Current Premises
Abatement Amount"). Accordingly, Landlord hereby acknowledges that Tenant shall
receive a credit equal to the Current Premises Abatement Amount to be credited
to Tenant pursuant to the terms of Section 4.1.2 of this Fourth Amendment, and
the Current Premises Allowance shall be reduced by the Current Premises
Abatement Amount.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain JPC
Architects, Gensler, or such other architect as Landlord and Tenant shall
mutually and reasonably agree upon (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. The
Contractor (as that term is defined in Section 4.1 of this Work Letter) shall
provide design-build services from qualified, Landlord-approved mechanical,
electrical, plumbing, HVAC, lifesafety and fire protection contractors for the
preparation of plans and engineering working drawings related to the
Improvements. Should Tenant choose to prepare fully engineered drawings in-lieu
of the design-build approach described above, then Tenant shall retain an
engineer (from a list of approved engineers supplied by Landlord) (the
"Engineer") to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC,



--------------------------------------------------------------------------------




lifesafety, and sprinkler work in the Premises, which work is not part of the
Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings."
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord's approval, such approval not to be unreasonably withheld, conditioned
or delayed. Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the Base Building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord's review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant's waiver and indemnity set forth in the Lease shall
specifically apply to the Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect, Landlord’s approval of the Final Space Plan not to be
unreasonably withheld, conditioned or delayed. If Tenant is so advised, Tenant
shall promptly cause the Final Space Plan to be revised, and Landlord and Tenant
shall use good faith and commercially reasonable efforts to have the Final Space
Plan approved.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings") and shall submit the same to
Landlord for Landlord's approval, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of the Final Working Drawings, and concurrently with Tenant's
delivery of such hard copies, Tenant shall send to Landlord via electronic mail
one (1) .pdf electronic copy of such Final Working Drawings. Landlord shall
advise Tenant within ten (10) business days after Landlord's receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect, Landlord’s approval of the Final Working Drawings not
to be unreasonably withheld, conditioned or delayed. If Tenant is so advised,
Tenant shall immediately revise the Final Working Drawings in accordance with
such review, and Landlord and Tenant shall use good faith and commercially
reasonable efforts to have the Final Working Drawings approved. In addition, if
the Final Working Drawings or any amendment thereof or supplement thereto shall
require alterations in the Base Building (as contrasted with the Improvements),
and if Landlord in its sole and exclusive discretion agrees to any such
alterations, and notifies Tenant of the need and cost for such alterations, then
Tenant shall pay the cost of such required changes in advance upon receipt of
notice thereof. Tenant shall pay all direct architectural and/or engineering
fees in connection therewith, plus fifteen percent (15%) of such direct costs
for Landlord's servicing and overhead.



--------------------------------------------------------------------------------




3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord's consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant's responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 5.1 of this Work Letter, or by any of the other means identified in
the Lease.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Improvements. Such general contractor ("Contractor") shall be
selected by Tenant the following list of contractors: Foushee & Associates, HST
Construction, Shuchart, or such other architect as Landlord and Tenant shall
mutually and reasonably agree upon, and Tenant shall deliver to Landlord notice
of its selection of the Contractor upon such selection.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. If Landlord does not approve any
of Tenant's proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord's written approval.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under either, at Tenant’s election, exercisable in Tenant’s sole discretion, an
AIA A101 Stipulated Sum Agreement (2007 Version), or an AIA A102 [Standard Form
of Agreement Between Owner and Contractor where the basis of payment is the Cost
of Work Plus a Fee with a Guaranteed Maximum Price], accompanied by Landlord's
standard AIA A201 General Conditions (2007 Version) as modified by Landlord and
reasonably approved by Tenant (collectively, the "Contract"). Prior to the
commencement of the construction of the Improvements, and after Tenant has
accepted all bids for the Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.8, above, in connection with the design and construction of the
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the "Final Costs").
Prior to the commencement of construction of the Improvements, Tenant shall
supply Landlord with cash in an amount (the "Over-Allowance Amount") equal to
the difference between the amount of the Final Costs and the amount of the
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the commencement
of construction of the Improvements). The Over‑Allowance Amount shall be
disbursed by Landlord on a pro-rata basis along with any of the then remaining
portion of the Improvement Allowance, and such disbursement shall be pursuant to
the same procedure as the Improvement Allowance. In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs, shall be
paid by Tenant to Landlord immediately as an



--------------------------------------------------------------------------------




addition to the Over-Allowance Amount or at Landlord's option, Tenant shall make
payments for such additional costs out of its own funds, but Tenant shall
continue to provide Landlord with the documents described in Sections
2.2.2.1(i), (ii), (iii) and (iv) of this Work Letter, above, for Landlord's
approval, prior to Tenant paying such costs.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in strict
material accordance with the Approved Working Drawings; (ii) Tenant's Agents
shall submit schedules of all work relating to the Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule; and (iii) Tenant shall abide by all
reasonable rules made by Landlord's Building manager with respect to the use of
freight, loading dock and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Work Letter, including, without limitation, the
construction of the Improvements. Tenant shall pay a logistical coordination fee
(the "Coordination Fee") to Landlord in an amount equal to the product of
(i) three percent (3%), and (ii) the sum of the Improvement Allowance, the
Over-Allowance Amount, as such amount may be increased hereunder, and any other
amounts expended by Tenant in connection with the design and construction of the
Improvements (specifically excluding the Prior Tenant Funded Improvements),
which Coordination Fee shall be for services relating to the coordination of the
construction of the Improvements.
4.2.2.2      Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment in violation of the terms of this Work Letter. Such indemnity by
Tenant, as set forth in the Lease, shall also apply, except to the extent
arising from the gross negligence or willful misconduct of Landlord, with
respect to any and all costs, losses, damages, injuries and liabilities related
in any way to Landlord's performance of any ministerial acts reasonably
necessary (i) to permit Tenant to complete the Improvements, and (ii) to enable
Tenant to obtain any building permit or certificate of occupancy for the
Premises.
4.2.2.3      Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii)  the Lease Commencement Date. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Improvements, and/or the Building and/or common areas
that may be damaged or disturbed thereby. All such warranties or guarantees as
to materials or workmanship of or with respect to the Improvements shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to use commercially reasonable efforts to cooperate
with Landlord to effect such right of direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.



--------------------------------------------------------------------------------




4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to the Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant's
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $5,000,000 per incident,
$5,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in the Lease, as amended.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause, except to the extent arising from the gross negligence or willful
misconduct of Landlord, during the course of the construction thereof, Tenant
shall immediately repair the same at Tenant's sole cost and expense. Tenant's
Agents shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Section
4.2.2.4 shall insure Landlord and Tenant, as their interests may appear, as well
as Contractor and Tenant's Agents. All insurance, except Workers' Compensation,
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.2 of
this Work Letter. Landlord may, in its discretion, require Tenant to obtain a
lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of the
Improvements and naming Landlord as a co-obligee.
4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all times, provided however, that Landlord's failure to inspect
the Improvements shall in no event constitute a waiver of any of Landlord's
rights hereunder nor shall Landlord's inspection of the Improvements constitute
Landlord's approval of the same. Should Landlord disapprove any portion of the
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved and the basis therefor. Any defects or
material deviations in, the Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event a defect or deviation
exists in connection with any portion of the Improvements and such defect or
deviation might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building or any other tenant's use of
such other tenant's leased premises, Landlord may, following written notice to
Tenant and expiration of a ten (10) day cure period, take such action as
Landlord deems necessary, at Tenant's expense and without incurring any
liability on Landlord's part, to correct any such defect and/or deviation,
including, without limitation, causing the cessation of performance of the
construction of the Improvements until such time as the defect and/or deviation
is corrected to Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Improvements,



--------------------------------------------------------------------------------




which meetings shall be held at a location reasonably approved by Landlord and
Tenant, and Landlord and/or its agents shall receive prior notice of, and shall
have the right to attend, all such meetings, and, upon Landlord's request,
certain of Tenant's Agents shall attend such meetings. One such meeting each
month shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
business days after completion of construction of the Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with applicable laws, and
shall furnish a copy thereof to Landlord upon such recordation. If Tenant fails
to do so, Landlord may execute and file the same as Tenant's agent for such
purpose, at Tenant's sole cost and expense. At the conclusion of construction,
(i) Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the "record-set" of as-built drawings are true and
correct, which certification shall survive the expiration or termination of the
Lease, and (C) to deliver to Landlord two (2) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Kylie Alfano as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is
kalfano@tableausoftware.com and phone number is (206) 633-3400 x7481), who shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter.
5.2    Landlord's Representative. Landlord has designated John Gillespie (whose
e-mail addresses for the purposes of this Work Letter is
jgillespie@kilroyrealty.com and whose phone number is (425) 990-7124) as its
sole representatives with respect to the matters set forth in this Work Letter,
who, until further notice to Tenant, shall each have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
5.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord pursuant to the
terms of this Work Letter, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord
pursuant to the terms of this Work Letter.


5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any economic or material
non-economic default by Tenant under the Lease or this Work Letter (including,
without limitation, any failure by Tenant to fund any portion of the
Over-Allowance Amount) occurs at any time on or before the substantial
completion of the Improvements, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Improvement Allowance
and/or Landlord may, without any liability whatsoever, cause the cessation of
construction of the Improvements (in which case, Tenant shall be responsible for
any delay in the substantial completion of the Improvements and any costs
occasioned thereby), and (ii) all other obligations of Landlord under the terms
of the Lease and this Work Letter shall be tolled until such time as such
default is cured pursuant to the terms of the Lease.





--------------------------------------------------------------------------------




EXHIBIT C
FREMONT LAKE UNION CENTER


NOTICE OF LEASE TERM DATES






To:    _______________________
_______________________
_______________________
_______________________
Re:
Office Lease dated ____________, 20__ (as amended, the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant") for certain
expansion premises, commonly known as Suite _______ and containing approximately
_______________ rentable square feet of space (the "Expansion Premises"),
located on the ______________ (____) floor of that certain office building
located at 701 N. 34th Street, Seattle, Washington 98103 (the "Building").

Dear ______________________:
Pursuant to the terms of the Lease, this letter is to confirm and agree upon the
following:
1.
Tenant has accepted the above-referenced Expansion Premises as being delivered
in accordance with the Lease and to Tenant's knowledge there is no deficiency in
construction.

2.
The Lease Term for the Expansion Premises shall commence on or has commenced on
______________ for a term of __________________ ending on __________________.

3.
Monthly Base Rent for the Expansion Premises commenced to accrue on
__________________, in the amount of ________________.

4.
If the _______ Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter shall
be for the full amount of the monthly installment as provided for in the Lease.

5.
Your rent checks under the Lease should be made payable to __________________ at
___________________.

6.
The rentable square feet of the Expansion Premises is ________________.

7.
Tenant's Share of Direct Expenses with respect to the Expansion Premises is
________% of the Project.

8.
Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein. Landlord and Tenant confirm that the Lease has not
been modified or altered except as set forth herein, and the Lease is in full
force and effect. Landlord and Tenant acknowledge and agree that to each party's
actual knowledge, neither party is in default or violation of any covenant,
provision, obligation, agreement or condition in the Lease.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.





--------------------------------------------------------------------------------




 
"Landlord":
               ,
a                


By:                
Its:             
By:                
Its:             




Agreed to and Accepted
as of ____________, 20__.
"Tenant":
            
a             
By:                   
Its:                
By:                
Its:             


 






--------------------------------------------------------------------------------




EXHIBIT D
FREMONT LAKE UNION CENTER
MARKET RENT DETERMINATION FACTORS
When determining Market Rent, the following rules and instructions shall be
followed.
1.    RELEVANT FACTORS. The "Market Rent," as used in this Fourth Amendment,
shall be derived from an analysis (as such derivation and analysis are set forth
in this Exhibit D) of the "Net Equivalent Lease Rates," of the "Comparable
Transactions" (as that term is defined below). The Market Rent, as used in this
Fourth Amendment, shall be equal to the annual rent per rentable square foot, at
which tenants, are, pursuant to transactions consummated within twelve (12)
months prior to the commencement of the Option Term, provided that timing
adjustments shall be made to reflect any changes in the Market Rent following
the date of any particular Comparable Transaction up to the date of the
commencement of the applicable Option Term, leasing non-sublease, non-encumbered
space comparable in location and quality to the Premises containing a square
footage comparable to that of the Premises for a term of five (5) years, in an
arm's-length transaction, which comparable space is located in "Comparable
Buildings" (transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"). The terms of the Comparable Transactions shall be
calculated as a "Net Equivalent Lease Rate" pursuant to the terms of this
Exhibit D, and shall take into consideration only the following terms and
concessions: (i) the rental rate and escalations for the Comparable
Transactions, (ii) operating expense and tax protection granted in such
Comparable Transactions such as a base year or expense stop (although for each
such Comparable Transaction the base rent shall be adjusted to a triple net base
rent using reasonable estimates of operating expenses and taxes as reasonably
determined by Landlord for each such Comparable Transaction); (iii) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space, (iv) any "Renewal Allowance," as defined herein below, to
be provided by Landlord to Tenant in connection with the Option Term as compared
to the improvements or allowances provided or to be provided in the Comparable
Transactions, taking into account the contributory value of the existing
improvements in the Premises, such value to be based upon the age, design,
quality of finishes, and layout of the existing improvements, and (v) all other
monetary concessions, if any, being granted such tenants in connection with such
Comparable Transactions. Notwithstanding any contrary provision hereof, in
determining the Market Rent, no consideration shall be given (A) to any period
of rental abatement, if any, granted to tenants in Comparable Transactions in
connection with the design, permitting and construction of improvements, or (B)
any commission paid or not paid in connection with such Comparable Transaction.
The Market Rent shall include adjustment of the stated size of the Premises
based upon the standards of measurement utilized in the Comparable Transactions;
provided, however, the size of the Premises shall, notwithstanding the
foregoing, be at least equal to the square footages set forth in this Fourth
Amendment.
2.    TENANT SECURITY. The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security beyond the Security Deposit existing as of the
date of the commencement of the Option Term, such as an enhanced security
deposit, a letter of credit or guaranty, for Tenant’s Rent obligations during
the Option Term. Such determination shall be made by reviewing the extent of
financial security then generally being imposed in Comparable Transactions from
tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants, and giving reasonable consideration to
Tenant’s prior performance history during the Lease Term).
3.    RENEWAL IMPROVEMENT ALLOWANCE. Notwithstanding anything to the contrary
set forth in this Exhibit D, once the Market Rent for the Option Term is
determined as a Net Equivalent Lease Rate, if, in connection with such
determination, it is deemed that Tenant is entitled to an improvement or
comparable allowance for the improvement of the Premises, (the total dollar
value of such allowance shall be referred to herein as the "Renewal Allowance"),
Landlord shall pay the Renewal Allowance to Tenant pursuant to a commercially
reasonable disbursement procedure determined by Landlord, and, as set forth in
Section 5, below, of this Exhibit D, the rental rate component of the Market
Rent shall be increased to be a rental rate which takes



--------------------------------------------------------------------------------




into consideration that Tenant will receive payment of such Renewal Allowance
and, accordingly, such payment with interest shall be factored into the base
rent component of the Market Rent.
4.    COMPARABLE BUILDINGS. For purposes of this Fourth Amendment, the term
"Comparable Buildings" shall mean first-class multi-tenant occupancy office
buildings which are comparable to the Building in terms of age (based upon the
date of completion of construction or major renovation), quality of
construction, level of services and amenities (including, but not limited to,
the type (e.g., surface, covered, subterranean) and amount of parking), size and
appearance, and are located in the "Comparable Area," which is the "Lake Union
Area of the Seattle Central Business District."
5.    METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In
order to analyze the Comparable Transactions based on the factors to be
considered in calculating Market Rent, and given that the Comparable
Transactions may vary in terms of length of term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "adjust" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to adjust the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
5.1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Fourth Amendment. This results in the estimate of
Net Equivalent Rent received by each landlord for each Comparable Transaction
being expressed as a periodic net rent payment.
5.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
5.3    The resultant net cash flow from the lease should then be discounted
(using an 8% annual discount rate) to the lease commencement date, resulting in
a net present value estimate.
5.4    From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.
5.5    The net present value should then be amortized back over the lease term
as a level monthly or annual net rent payment using the same annual discount
rate of 8.0% used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
6.    USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a "NNN" lease rate
applicable to each year of the Option Term.


An example of the application of the process set forth in this Exhibit D to
arrive at the Market Rent is attached hereto as Schedule 1 and Schedule 2.





--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT D
FREMONT LAKE UNION CENTER
DETERMINATION OF MARKET RENT – EXAMPLE
As an example of the determination of the Market Rent, assume that there is a
10,000 rentable square foot Comparable Transaction with a five (5) year term,
Base Rent of $75.00 per rentable square foot with One Dollar ($1) annual
increases, an improvement allowance of $25.00 per rentable square foot, three
(3) months of free rent, and Operating Expenses and Tax Expenses of $12.00 per
rentable square foot. Based on the foregoing, the Net Equivalent Lease Rate
analysis would be as follows.
1.    The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly over the lease term. See Column 2 in the attached
spreadsheet.
2.    From this figure, the initial lease year operating expenses (from gross
leases) should be deducted, leaving a net lease rate over the lease term. See
Column 3 in the attached spreadsheet.
3.    This results in the net rent received by each landlord under the
Comparable Transactions being expressly as a monthly net rent payment. See
Column 4 in the attached spreadsheet.
4.    Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term. See the amounts set forth in months 1, 2 and 3 of Column 2
in the attached spreadsheet.
5.    The resultant net cash flow from the lease should be then discounted
(using an eight percent (8%) annual discount rate) to the lease commencement
date, resulting in a net present value estimate. The net present value of the
amounts set forth in Column 4 of the attached spreadsheet is $2,479,851.66.
6.    From the net present value, up-front inducements (improvement allowances
and other concessions) should be deducted. These items should be deducted
directly, on a "dollar for dollar" basis, without discounting, since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt. The net present value amount set forth in number 5, above, less
the improvement allowance, is $2,229,851.66.
7.    The net present value should then amortized back over the lease term as a
level monthly net rent payment using the same annual discount rate of eight
percent (8%) used in the present value analysis. This calculation will result in
a hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms). The
net present value amount set forth in number 6, above, amortized back over the
term at eight percent (8%) results in a net monthly rent payment of $45,213.35.
8.    The net monthly rent payment set forth in number 7 above must then be
converted to a rentable square foot number by dividing the amount by the
rentable square footage of the space (i.e., 10,000 rentable square feet). This
results in a net monthly rent payment per rentable square foot of $4.52.


9.    The net monthly rent payment per rentable square foot must then be
multiplied by the rentable square footage of the Premises (for purposes of this
example, assume the rentable square footage of the Premises is 10,000 rentable
square feet), resulting in a net monthly rent payment for the Premises during
the applicable Term of Forty-Five Thousand Two Hundred and 00/100 Dollars
($45,200.00).





--------------------------------------------------------------------------------




SCHEDULE 2 TO EXHIBIT D
FREMONT LAKE UNION CENTER
DETERMINATION OF MARKET RENT – EXAMPLE
 
 
 
 
Premises (RSF)
 
10,000


Initial Annual Rental Rate per RSF
 
$
75.00


Annual Escalation
 
$
12.00


Abatement (months)
 
3


Improvement Allowance per rsf
$
25.00


 
 
 
 
Period
Monthly
Base Rent
Monthly
Operating Expenses
Monthly
Net Rent Payment
 
 
 
 
1
 $ -
$
10,000.00
 
$
(10,000.000
)
2
 $ -
$
10,000.00
 
$
(10,000.000
)
3
 $ -
$
10,000.00
 
$
(10,000.000
)
4
$
62,500.00


$
10,000.00
 
$
52,500.00


5
$
62,500.00


$
10,000.00
 
$
52,500.00


6
$
62,500.00


$
10,000.00
 
$
52,500.00


7
$
62,500.00


$
10,000.00
 
$
52,500.00


8
$
62,500.00


$
10,000.00
 
$
52,500.00


9
$
62,500.00


$
10,000.00
 
$
52,500.00


10
$
62,500.00


$
10,000.00
 
$
52,500.00


11
$
62,500.00


$
10,000.00
 
$
52,500.00


12
$
62,500.00


$
10,000.00
 
$
52,500.00


13
$
63,333.33


$
10,000.00
 
$
53,333.33


14
$
63,333.33


$
10,000.00
 
$
53,333.33


15
$
63,333.33


$
10,000.00
 
$
53,333.33


16
$
63,333.33


$
10,000.00
 
$
53,333.33


17
$
63,333.33


$
10,000.00
 
$
53,333.33


18
$
63,333.33


$
10,000.00
 
$
53,333.33


19
$
63,333.33


$
10,000.00
 
$
53,333.33


20
$
63,333.33


$
10,000.00
 
$
53,333.33


21
$
63,333.33


$
10,000.00
 
$
53,333.33


22
$
63,333.33


$
10,000.00
 
$
53,333.33


23
$
63,333.33


$
10,000.00
 
$
53,333.33


24
$
63,333.33


$
10,000.00
 
$
53,333.33


25
$
64,166.67


$
10,000.00
 
$
54,166.67


26
$
64,166.67


$
10,000.00
 
$
54,166.67


27
$
64,166.67


$
10,000.00
 
$
54,166.67


28
$
64,166.67


$
10,000.00
 
$
54,166.67


29
$
64,166.67


$
10,000.00
 
$
54,166.67


30
$
64,166.67


$
10,000.00
 
$
54,166.67


31
$
64,166.67


$
10,000.00
 
$
54,166.67


32
$
64,166.67


$
10,000.00
 
$
54,166.67


33
$
64,166.67


$
10,000.00
 
$
54,166.67


34
$
64,166.67


$
10,000.00
 
$
54,166.67


35
$
64,166.67


$
10,000.00
 
$
54,166.67


36
$
64,166.67


$
10,000.00
 
$
54,166.67


37
$
65,000.00


$
10,000.00
 
$
55,000.00


38
$
65,000.00


$
10,000.00
 
$
55,000.00


39
$
65,000.00


$
10,000.00
 
$
55,000.00


40
$
65,000.00


$
10,000.00
 
$
55,000.00


41
$
65,000.00


$
10,000.00
 
$
55,000.00


42
$
65,000.00


$
10,000.00
 
$
55,000.00


43
$
65,000.00


$
10,000.00
 
$
55,000.00


44
$
65,000.00


$
10,000.00
 
$
55,000.00


45
$
65,000.00


$
10,000.00
 
$
55,000.00


46
$
65,000.00


$
10,000.00
 
$
55,000.00


47
$
65,000.00


$
10,000.00
 
$
55,000.00


48
$
65,000.00


$
10,000.00
 
$
55,000.00


49
$
65,833.33


$
10,000.00
 
$
55,833.33






--------------------------------------------------------------------------------




50
$
65,833.33


$
10,000.00
 
$
55,833.33


51
$
65,833.33


$
10,000.00
 
$
55,833.33


52
$
65,833.33


$
10,000.00
 
$
55,833.33


53
$
65,833.33


$
10,000.00
 
$
55,833.33


54
$
65,833.33


$
10,000.00
 
$
55,833.33


55
$
65,833.33


$
10,000.00
 
$
55,833.33


56
$
65,833.33


$
10,000.00
 
$
55,833.33


57
$
65,833.33


$
10,000.00
 
$
55,833.33


58
$
65,833.33


$
10,000.00
 
$
55,833.33


59
$
65,833.33


$
10,000.00
 
$
55,833.33


60
$
65,833.33


$
10,000.00
 
$
55,833.33


 
 
 
 
Net Present Value @ 8%
 
$
2,479,851.66


Up-front inducements (Improvements & Other)
$
250,000.00


Net Present Value net of inducements
 
$
2,229,851.66


Monthly Amortization @ 8%
 
$
45,213.35


Net Monthly Rent Payment pre rentable square foot
$
4.52


Rentable Square Footage of Premises
 
10,000


Net Monthly Rent Payment for the Premises during the applicable Term
45,200








--------------------------------------------------------------------------------




EXHIBIT E
FIRST OFFER SPACE


Lakeview Building – First Floor
[cleanv4fourthamendme_image4a.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Lakeview Building _- Third Floor
[cleanv4fourthamendm_image5a.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Plaza Building – First Floor
[cleanv4fourthamendme_image6.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Plaza Building – Second Floor
[cleanv4fourthamendme_image7.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Plaza Building – Fourth Floor
[cleanv4fourthamendme_image8.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Waterfront Building – First Floor
[cleanv4fourthamendme_image9.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Waterfront Building – Second Floor
[cleanv4fourthamendm_image10a.gif]
FIRST OFFER SPACE



--------------------------------------------------------------------------------






Waterfront Building - Third Floor
[cleanv4fourthamendm_image11a.gif]
FIRST OFFER SPACE





--------------------------------------------------------------------------------




EXHIBIT F
SUPERIOR RIGHT HOLDERS




Building(s)
Suite(s)
Current Tenant
Lease Expiration Date


Tenant that Holds Encumbrance on Suite
Right
Lakeview & Plaza




All Suites
Various
Various
Adobe Systems
Incorporated
Expansion Option
Waterfront
100, 200, 300
Adobe Systems
Incorporated
7/31/2020
Adobe Systems
Incorporated
Renewal Option
Plaza
100
Adobe Systems
Incorporated
7/31/2020
Adobe Systems
Incorporated
Renewal Option
Plaza
250
NetMotion
Wireless
7/31/2017
NetMotion Wireless
Renewal Option
Plaza
230
Cutter & Buck
7/31/2017
Cutter & Buck
Renewal Option
Plaza
300
Impinj
8/31/2016
Impinj
Renewal Option
Plaza
400
Cutter & Buck
7/31/2017
Cutter & Buck
Renewal Option
Lakeview
100, 350
Deloitte
11/30/2016
Deloitte
Renewal Option
Lakeview
300
Groundspeak
4/30/2019
Groundspeak
Renewal Option
Lakeview
350
Deloitte
11/30/2016
Groundspeak
Expansion Option








--------------------------------------------------------------------------------




EXHIBIT G
BUILDING FAÇADE SIGNAGE


[cleanv4fourthamendme_image12.gif]
[cleanv4fourthamendme_image13.gif]

